Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 1 of 110




                  Exhibit 1
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 2 of 110




________________________________________________
                                                )
FAIR LINES AMERICA FOUNDATION, INC.,            )
2308 Mount Vernon Ave. Ste. 716                 )
Alexandria, VA 22301-1328                       )
                                                )
                      Plaintiff,                )
                                                )
              v.                                ) Civ. A. No. 1:21-cv-01361 (ABJ)
                                                )
UNITED STATES DEPARTMENT OF COMMERCE            )
1401 Constitution Avenue, NW                    )
Washington, D.C. 20230;                         )
                                                )
and                                             )
                                                )
UNITED STATES BUREAU OF THE CENSUS,             )
4600 Silver Hill Road                           )
Washington, D.C. 20233-3700,                    )
                                                )
                      Defendants.               )
________________________________________________)



                     DECLARATION OF JOHN M. ABOWD
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 3 of 110




     I, John M. Abowd, make the following Declaration pursuant to 28 U.S.C. § 1746, and
declare that under penalty of perjury the following is true and correct to the best of my

knowledge:

     In this Declaration I:

        x    Provide background on how the Census Bureau applies the confidentiality

             provisions set forth in 13 U.S.C. §§ 8(b) & 9 for the 2020 Census, including the

             use of differential privacy;
        x    Explain the importance of maintaining the redactions made by the Disclosure

             Review Board (DRB) to portions of the 988 pages of records produced in this

             lawsuit on May 25, 2021, and the additional 23 pages produced on July 6,

             2021; and

        x    Explain why Title 13 confidentiality prohibits the Census Bureau from pro-

             ducing to Plaintiff the state-by-state numbers representing individuals added

             to the 2020 Census totals through a process known as Group Quarters Count

             Imputation (GQCI).

        x    Explain the harm (e.g., delay, impact on DAS, etc.) on the Census Bureau’s
             efforts to protect the confidentiality of the information it collects if disclosure

             of the information withheld in this litigation is required.

BACKGROUND

1. I am the Chief Scientist and Associate Director for Research and Methodology at the

   United States Census Bureau. I have served in this capacity since June 2016. My state-

   ments in this declaration are based on my personal knowledge or on information sup-

   plied to me in the course of my professional responsibilities.

2. I received my Ph.D. in economics from the University of Chicago with specializations
   in econometrics and labor economics in 1977 (M.A. 1976). My B.A. in economics is

   from the University of Notre Dame.



                                               1
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 4 of 110




3. I have been a university professor since 1976 when I was appointed assistant professor
   of economics at Princeton University. I was also assistant and associate professor of

   econometrics and industrial relations at the University of Chicago Graduate School of

   Business. In 1987, I was appointed associate professor of industrial and labor relations

   with indefinite tenure at Cornell University where I am currently the Edmund Ezra

   Day Professor (emeritus). My current position at the Census Bureau is part of the Ca-

   reer Senior Executive Service.
4. I am a member and fellow of the American Association for the Advancement of Sci-

   ence, American Statistical Association, Econometric Society, and Society of Labor

   Economists (president 2014). I am an elected member of the International Statistical

   Institute. I am also a member of the American Economic Association, International

   Association for Official Statistics, National Association for Business Economists,

   American Association for Public Opinion Research, Association for Computing Ma-

   chinery, and American Association of Wine Economists. I regularly attend and pre-

   sent papers at the meetings of these organizations.

5. I have served on the American Economic Association Committee on Economic Statis-
   tics. I have also served on the National Academy of Sciences Committee on National

   Statistics, the Conference on Research in Income and Wealth Executive Committee,

   and the Bureau of Labor Statistics Technical Advisory Board for the National Longi-

   tudinal Surveys (chair: 1999-2001).

6. I have worked with the Census Bureau since 1998, when the Census Bureau and Cor-

   nell University entered into the first of a sequence of Intergovernmental Personnel Act
   agreements and other contracts. Under those agreements, I served continuously as

   Distinguished Senior Research Fellow at the Census Bureau until I assumed my cur-

   rent position as Chief Scientist in 2016, under a new Intergovernmental Personnel Act

   contract. Since March 29, 2020, I have been in the Associate Director position at the

   Census Bureau as a Career Senior Executive Service employee.


                                            2
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 5 of 110




7. From 2011 until I assumed my position as Chief Scientist at the Census Bureau in 2016,
   I was the lead Principal Investigator of the Cornell University node of the NSF-Census

   Research Network, one of eight such nodes that worked collaboratively with the Cen-

   sus Bureau and other federal statistical agencies to identify important theoretical and

   applied research projects of direct programmatic importance to the agencies. The Cor-

   nell node produced the fundamental science explaining the distinct roles of statistical

   policymakers and computer scientists in the design and implementation of differen-
   tial privacy systems at statistical agencies.

8. I have published more than 100 scholarly books, monographs, and articles in the dis-

   ciplines of economics, econometrics, statistics, computer science, and information sci-

   ence. I have been the principal investigator or co-principal investigator on 35

   sponsored research projects. I was a founding editor of the Journal of Privacy and

   Confidentiality—an interdisciplinary journal, and I continue to serve as an editor and

   on the governance board. My full professional resume is attached to this report as

   Appendix A.

9. I have worked on and managed Census Bureau projects that were precursors to the
   Census Bureau’s current program to implement differential privacy for the 2020 Cen-

   sus of Population and Housing. I was one of three senior researchers who founded

   the Longitudinal Employer-Household Dynamics (LEHD) program at the Census Bu-

   reau, which is generally acknowledged as the Census Bureau’s first 21 st Century data

   product: built to the specifications of local labor market specialists without additional

   survey burden, and published beginning in 2001 using state-of-the-art confidentiality
   protection via noise infusion. This program produces detailed public-use statistical

   data on the characteristics of workers and employers in local labor markets using

   large-scale linked administrative, census, and survey data from many different

   sources. In 2008, my work with LEHD led to the first production implementation

   worldwide of differential privacy as part of a product of the LEHD program called


                                              3
         Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 6 of 110




      OnTheMap. The LEHD program also implemented other prototype systems to protect
      confidential information, including allowing the public to access synthetic micro-data

      confirmed via direct analysis of the confidential data on validation servers. A differ-

      entially private version of this system is under development at the Census Bureau but

      not for use with the 2020 Census.

IMPORTANCE OF CONFIDENTIALITY

10. Though participation in the census is mandatory under 13 U.S. Code § 221, in practice,

      the Census Bureau must rely on the voluntary participation of each household in or-

      der to conduct a complete enumeration.
11. One of the most significant barriers to conducting a complete and accurate enumera-

      tion are individuals’ concerns about the confidentiality of census data. The Census

      Bureau’s pre-2020 Census research showed that 28% of respondents were “extremely

      concerned” or “very concerned” and a further 25% were “somewhat concerned”

      about the confidentiality of their census responses. 1 These concerns are even more

      pronounced in minority populations and represent a major operational challenge to

      enumerating traditionally hard-to-count populations. 2

12. To secure voluntary participation, Congress first established confidentiality protec-

      tions for individual census responses in the Census Act of 1879. These confidentiality
      protections were later expanded and codified in 13 U.S. Code §§ 8(b) & 9, which pro-

      hibits the Census Bureau from releasing “any publication whereby the data furnished

      by any particular establishment or individual under this title can be identified[,]” and




1U.S. Census Bureau (2019) “2020 Census Barriers, Attitudes, and Motivators Study Sur-
vey Report” https://www2.census.gov/programs-surveys/decennial/2020/program-
management/final-analysis-reports/2020-report-cbams-study-survey.pdf, p. 38-39.

2   Ibid, p.39-42.



                                               4
          Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 7 of 110




      allows the Secretary to provide aggregate statistics so long as those data “do not dis-
      close the information reported by, or on behalf of, any particular respondent[.]” Title

      III of the Foundations for Evidence Based Policymaking Act of 2018 also requires sta-

      tistical agencies to “protect the trust of information providers by ensuring the confi-

      dentiality and exclusive statistical use of their responses.” 3

13. The broader scientific community generally concurs about the importance of rigorous

      protection of confidentiality by statistical agencies. For example, the National Acad-
      emy of Sciences’ definitive guidebook for federal statistical agencies states “Because

      virtually every person, household, business, state or local government, and organiza-

      tion is the subject of some federal statistics, public trust is essential for the continued

      effectiveness of federal statistical agencies. Individuals and entities providing data di-

      rectly or indirectly to federal statistical agencies must trust that the agencies will ap-

      propriately handle and protect their information.” 4 The report also notes that

      respondents expect statistical agencies not to “release or publish their information in

      identifiable form.” 5 The National Academies also broadly exhort statistical agencies

      to “continually seek to improve and innovate their processes, methods, and statistical

      products to better measure an ever-changing world.” 6

14. The Census Bureau enjoys higher self-response rates than private survey companies

      in large part because the public generally trusts the Census Bureau to keep its data

      safe. The Census Bureau makes extensive outreach efforts to assure respondents and


3   Title III of the Foundations for Evidence Based Policymaking Act of 2018, § 3563.
4 National Academies of Sciences, Engineering, and Medicine 2021. Principles and Prac-
tices for a Federal Statistical Agency: Seventh Edition. Washington, DC: The National
Academies Press. https://doi.org/10.17226/25885, p. 37-38.

5   Ibid., p. 38.

6   Ibid., p. 4.



                                                 5
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 8 of 110




    other data providers about the Bureau’s commitment to protection of confidential
    data. The criminal fines and imprisonment penalties that Census Bureau employees

    would face by unlawfully disclosing respondent information are frequently cited by

    the Census Bureau in these outreach efforts. 7

15. This trust in the Census Bureau is particularly important for the decennial census,

    given the “civic ceremony” aspect of the census, akin to the civic ceremony aspect of

    elections and voting. The decennial census is an exercise where the nation comes to-

    gether every ten years, under a strict promise of confidentiality, to provide infor-

    mation to help govern our nation. Were the Census Bureau to expose confidential

    information, there is no doubt that self-response rates would drop, increasing survey

    cost across programs by increasing in-person follow up, and decreasing the quality of

    the census overall.

PRIVACY AND CONFIDENTIALITY PROTECTION AT THE CENSUS BUREAU8

16. Protecting the privacy of our respondents and the confidentiality of their data is at the

    core of the Census Bureau’s mission. Our privacy promise to respondents is key to
    promoting response to our censuses and surveys.



7https://www.census.gov/content/dam/Census/library/fact-
sheets/2019/comm/2020-confidentiality-factsheet.pdf.

8 The terms “privacy” and “confidentiality” are related, but technically distinct. Generally
speaking, protecting privacy entails adherence to the full suite of Fair Information Prac-
tice Principles, and includes elements of collection and use limitation, purpose specifica-
tion, and openness, among others. Confidentiality protection, more specifically, is a
component of protecting privacy, and typically refers to the protection of data against
unauthorized disclosure, access, or use. In the statistical and technical communities, how-
ever, “privacy protection” often refers specifically to the various statistical disclosure lim-
itation methods used to protect the confidentiality of individuals’ data. It is this latter
conception of privacy protection, specifically statistical safeguards against disclosure,
that I will be using throughout this declaration when using the generic term “privacy.”
And it is this conception of privacy protection which, for the Census Bureau, includes the



                                              6
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 9 of 110




17. Data collected from the decennial census support a wide array of critical government
     and societal functions at the federal, state, tribal, and local levels. In addition to ap-

     portioning seats in the U.S. House of Representatives and supporting the redistricting

     of those seats, census data also support the allocation of over $675 billion in federal

     funding each year based on population counts, geography, and demographic charac-

     teristics.9 Census data also support important public and private sector decision-mak-

     ing at the federal, state, tribal, and local levels, and serve as benchmark statistics for
     other important surveys and data collections throughout the decade. 10

18. The Census Bureau publishes an enormous number of statistics calculated from its

     collected data. Following the 2010 Census, for example, the Census Bureau published

     over 150 billion independent statistics about the characteristics of the 308,745,538 per-

     sons in the resident population that were enumerated in the census. To serve their

     intended governmental and societal uses, the majority of these statistics needed to be

     published at very fine levels of detail and with geographic precision often down to

     the individual census tract or block.

19. While it would be quite difficult to ascertain from any single one of those published
     statistics the identity of any individual census respondent or the contents of that re-

     spondent’s census response, the volume and detail of information published by the


methods the Bureau implements to protect the confidentiality of the census data covered
by the confidentiality provisions of 13 U.S.C. §§ 8(b) and 9.

9 Hotchkiss, M., & Phelan, J. (2017). Uses of Census Bureau data in federal funds distri-
bution: A new design for the 21st century. United States Census Bureau.
https://www2.census.gov/programs-surveys/decennial/2020/program-manage-
ment/working-papers/Uses-of-Census-Bureau-Data-in-Federal-Funds-Distribu-
tion.pdf.
10Sullivan, T. A. (2020). Coming to Our Census: How Social Statistics Underpin Our De-
mocracy      (and      Republic).    Harvard     Data    Science       Review,    2(1).
https://doi.org/10.1162/99608f92.c871f9e0.



                                               7
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 10 of 110




     Census Bureau, taken together, pose a serious challenge for protecting the privacy
     and confidentiality of census data. Combining information from multiple published

     statistics or tables can make it easy to pick out those individuals in a particular geo-

     graphic area whose characteristics differ from those of the rest of their neighbors.

     These individuals, who have unique combinations of the demographic characteristics

     reported in statistical summaries, are known as “population uniques” and their rec-

     ords have traditionally been the target of the mechanisms that the Census Bureau uses
     to protect confidentiality in its data publications.

20. Traditional statistical disclosure limitation methods, 11 like those used in the 2010 Cen-

     sus, cannot defend against modern challenges posed by enormous cloud computing

     capacity and sophisticated software libraries. That does not mean traditional statisti-

     cal disclosure limitation methods usually fail—they usually do not fail. But as com-

     puter scientists bring their expertise from the field of cryptography to the field of safe

     data publication, they have exposed significant vulnerabilities in traditional confiden-

     tiality protection methods. 12 The Census Bureau’s own internal analysis, for example,

     confirmed that a modern database reconstruction-abetted re-identification attack can

     reliably match a large number of 2010 Census responses to the names of those re-

     spondents—a vulnerability that exposed information of at least 52 million Americans


11The technical field that addresses confidentiality is known as “statistical disclosure lim-
itation.” At the Census Bureau, it is known as “disclosure avoidance.” It is also called
“statistical disclosure control” by some statisticians and “privacy-preserving data analy-
sis” by some computer scientists.

12“Official Statistics at the Crossroads: Data Quality and Access in an Era of Heightened
Privacy Risk,” The Survey Statistician, 2021, Vol. 83, 23-26 (available at Survey_Statisti-
cian_2021_January_N83_03.pdf (isi-iass.org)). The paper is based on talks that I gave in
2019 to the Committee on National Statistics and the Joint Statistical Meetings. It summa-
rizes the research in Abowd, J.M. and I. Schmutte “An Economic Analysis of Privacy
Protection and Statistical Accuracy as Social Choices,” American Economic Review, Vol.
109, No. 1 (January 2019):171-202, DOI:10.1257/aer.20170627.



                                               8
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 11 of 110




     and potentially up to 179 million Americans. 13 To defend against this known vulner-

     ability, the Census Bureau explored different confidentiality methods that explicitly

     defend against database reconstruction attacks and concluded that the best tool to

     protect against this modern attack while also preserving the accuracy and usability of

     data products comes from the body of scientific work called “differential privacy.”

THE HISTORY OF INNOVATION IN THE DECENNIAL CENSUS

21. The decennial census, known officially as the Decennial Census of Population and Hous-

     ing, is the flagship statistical product of the U.S. Census Bureau. Though the Census

     Bureau conducts hundreds of surveys every year, the once-every-decade enumeration
     of the population of the United States, mandated by Article I, Section 2 of the U.S.

     Constitution, is the single largest and most complex data collection regularly con-

     ducted by the United States government. Since the very first U.S. census in 1790, the

     collection, processing, and dissemination of census data have posed unique chal-

     lenges and have required the Census Bureau to improve its operations every decade.

22. The challenges faced by the Census Bureau have led to remarkable innovations. Her-
     man Hollerith’s electric tabulation machine, developed for the 1890 Census, revolu-

     tionized the field of data processing and led Hollerith to form the company that

     eventually became IBM. 14 To conduct the 1950 Census, the Census Bureau commis-

     sioned the development of the first successful civilian digital computer, UNIVAC I. 15




13See Appendix B for a summary of the Census Bureau’s simulated reconstruction and
re-identification attacks.

 https://www.census.gov/history/www/census_then_now/notable_alumni/her-
14

man_hollerith.html.

15   https://www.census.gov/history/www/innovations/technology/univac_i.html.



                                             9
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 12 of 110




     With each passing decade, the Census Bureau develops, tests, and deploys innova-
     tions to its statistical methods, field data collection methods, and data processing op-

     erations.

23. That spirit of innovation includes the Census Bureau’s more recent implementation

     of modern privacy protections. Prior to the 1990 Census, the primary mechanism that

     the Census Bureau employed to protect the confidentiality of individual census re-

     sponses was to withhold publication of (or “suppress”) any table that did not meet
     certain household, population, or demographic characteristic thresholds. The 1970

     Census, for example, suppressed tables reflecting fewer than five households, and

     would only publish tables of demographic characteristics cross-tabulated by race if

     there were at least five individuals in each reported race category. 16 These suppression

     routines helped to protect privacy by reducing the detail of data published about in-

     dividuals who were relatively unique within their communities. By the 1990 Census,

     however, the Census Bureau transitioned away from suppression methodologies for

     two reasons: first, data users were dissatisfied with missing details caused by sup-

     pression and second, the Bureau realized that the suppression routines it had been
     using were insufficient to fully protect against re-identification.17




16Zeisset, P. (1978), “Suppression vs. Random Rounding: Disclosure Avoidance Alterna-
tives for the 1980 Census,” https://www.census.gov/content/dam/Census/li-
brary/working-
papers/1978/adrm/Suppression%20vs.%20Random%20Rounding%20Disclosure-
Avoidance%20Alternatives%20for%20the%201980%20Census.pdf.

17McKenna, L. (2018), “Disclosure Avoidance Techniques Used for the 1970 through 2010
Decennial Censuses of Population and Housing,” https://www.census.gov/con-
tent/dam/Census/library/working-papers/2018/adrm/Disclosure%20Avoid-
ance%20for%20the%201970-2010%20Censuses.pdf, p. 6.



                                               10
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 13 of 110




24. For the 1990 Census, the Bureau began using a technique known as noise infusion to
     safeguard respondent confidentiality. Noise infusion helps to protect the confidenti-

     ality of published data by introducing controlled amounts of error or “noise” into the

     data. The goal of noise infusion is to preserve the overall statistical validity of the

     resulting data while introducing enough uncertainty that attackers would not have

     any reasonable degree of certainty that they had isolated data for any particular re-

     spondent. The noise infusion used in 1990 was a very simple form of data swapping
     between paired households in a geographic area with similar attributes, and for small

     block groups the Census Bureau replaced the collected characteristics of households

     with imputed characteristics.18

25. For the 2000 and 2010 censuses, the Census Bureau began to infuse noise using a more

     advanced “data swapping” method. The Census Bureau first identified households

     most vulnerable to re-identification—especially households on smaller-population

     blocks whose residents had differing demographic characteristics from the remainder

     of their block. While every non-imputed19 household record in the Census Edited File

     (CEF) had a chance of being selected for data swapping, records for more vulnerable

     households (typically those on low-population blocks) were selected with greater




18Ibid., p. 6-7. An “imputed characteristic” is the prediction of a statistical model used in
place of a missing characteristic, when used in standard editing procedures, or in place
of a collected characteristic, when used for confidentiality protection.
19When a respondent household provides only a count of the number of persons living
at that address or when the housing unit population count is itself imputed, the Census
Bureau imputes all characteristics: sex, age, race, ethnicity, and relationship to others in
the household. Such persons are called “whole-person census imputations” in technical
documentation. When a household consists entirely of whole-person census imputation
records, it is called an “imputed” household. A “non-imputed” household contains at
least one person whose characteristics were collected on the census form for the house-
hold.



                                             11
         Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 14 of 110




      probability. Then, the records for all members of those selected households were ex-
      changed with the records of households in nearby geographic areas that matched on

      key characteristics. For the 2000 and 2010 censuses, those key matching characteristics

      were (1) the whole number of persons in the household, and (2) the whole number of

      persons aged 18 or older in the household. These swapping criteria resulted in the

      total population and total voting age population for each block being held “invari-

      ant”—that is, while noise was added to all remaining characteristics, no noise was
      added to the block-level total population or block-level voting age population

      counts.20 The selection and application of these particular invariants is not an innate

      feature of data swapping; invariants are implementation parameters that can be ap-

      plied to (or removed from) any counted characteristic under any noise infusion meth-

      odology.

THE DISCLOSURE AVOIDANCE METHODS USED FOR THE 2010 CENSUS ARE NO LONGER
SUFFICIENT

26. While the Census Bureau’s disclosure avoidance methodologies for the 2000 and 2010

      censuses were considered sufficient at the time, advances in technology in the years
      since have reduced the confidentiality protection provided by data swapping.

27. Disclosure avoidance has been a recognized branch of statistics since the 1970s, but it

      has only been since the late 1990s that it has evolved into a distinct scientific field of

      study in both statistics and computer science. Prof. Latanya Sweeney’s 1997 revelation

      that she had re-identified then Massachusetts Governor William Weld’s medical rec-

      ords in a purportedly “deidentified” public database 21 prompted the Census Bureau


20   Ibid. p. 8-10.

21Sweeney, L. (2002). “k-anonymity: a model for protecting privacy.” International Jour-
nal on Uncertainty, Fuzziness and Knowledge-based Systems, 10 (5); 557-570, also re-
counted in Ohm, P. (2009) "Broken promises of privacy: Responding to the surprising
failure of anonymization." UCLA l. Rev. 57: 1701.



                                                12
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 15 of 110




   and many other statistical agencies to re-examine the efficacy of their disclosure
   avoidance techniques.

28. Re-identification attacks. Prior to 2016, disclosure risk assessments usually focused on

   assessing the vulnerability of microdata releases (data products that contain individ-

   ual records for all or some of the data subjects deidentified by removing names and

   addresses), rather than the rules used for aggregated data releases (data compiled and

   aggregated into tables). Simulated “re-identification attacks” analyze the risk that an
   external attacker could use individuals’ characteristics that are included on a pub-

   lished microdata file (e.g., location, age, and sex) and link those records to a third-

   party data source (e.g., commercial data or voter registration lists) that contains those

   characteristics along with the individuals’ names and addresses. The resulting rates

   of “putative” (suspected) and confirmed linkages show the overall degree of vulner-

   ability of the data. If those linkage rates are deemed too large, then additional disclo-

   sure avoidance is necessary to mitigate the disclosure risk.

29. The general problem with relying exclusively on re-identification studies to assess

   disclosure risk is that they can only provide a “best-case” approximation of the un-
   derlying disclosure risk of the data. If a real attacker has access to more sophisticated

   tools (e.g., optimization algorithms or computing power) or to higher quality external

   data (e.g., with better age and address information) than the tools or data used in the

   simulated attack, then the real disclosure risk will be substantially higher than what

   is estimated via the study. This limitation is particularly vexing for statistical agencies

   that must rely on a “release and forget” approach to data publication, where disclo-
   sure avoidance safeguards must be selected without foreknowledge of the better tools

   and external data that attackers may have at their disposal after the data are pub-

   lished.

30. Re-identification studies also underestimate the risk from releasing aggregated data.

   The Census Bureau has long relied on re-identification studies to assess the disclosure


                                             13
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 16 of 110




     risk of its microdata releases, but the majority of Census Bureau data products are
     aggregated data releases. Over the past decade, aggregated data releases have become

     increasingly vulnerable to sophisticated “reconstruction attacks” that have emerged

     as computing power has improved and gotten substantially cheaper.

31. Reconstruction attacks. The theory behind a “reconstruction attack” is that the release

     of any statistic calculated from a confidential data source will reveal a potentially triv-

     ial, but non-zero, amount of confidential information. 22 As a consequence, if an at-

     tacker has access to enough aggregated data with sufficient detail and precision, then

     the attacker may be able to leverage information from each statistic in the aggregated

     data to reconstruct the individual-level records that were used to generate the pub-

     lished tables. This process is known as a “reconstruction attack,” and it adds a new

     degree of disclosure vulnerability against which statistical agencies must defend.

     While the statistical and computer science communities have been aware of this vul-

     nerability since 2003, only over the last few years have computing power and the so-

     phisticated numerical optimization software necessary to perform these types of

     reconstructions advanced enough to permit reconstruction attacks at any significant
     scale.

32. The risk of reconstruction and re-identification attacks is real and substantiated. The

     Census Bureau has been approached by Prof. Sweeney and others who claim that they

     have identified specific vulnerabilities in our standard disclosure avoidance method-

     ologies.23 The vulnerabilities in the disclosure avoidance protections for the Census

     Bureau’s Survey of Income and Program Participation (SIPP) identified by Prof.

22Dinur, I. and Nissim, K. (2003) “Revealing Information while Preserving Privacy”
PODS, June 9-12, San Diego, CA. https://doi.org/10.1145/773153.773173.
23 McKenna, L. (2019b). “U.S. Census Bureau Reidentification Studies,” available at
https://www.census.gov/library/working-papers/2019/adrm/2019-04-Reidentifica-
tionStudies.html.



                                               14
         Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 17 of 110




      Sweeney led the Census Bureau to immediately implement permanent changes to the
      disclosure avoidance rules used for SIPP data, including increased noise infusion and

      delayed reporting of survey participants’ major life events. 24

33. Statistical releases do not all need to be of the same type, or contain the same data

      fields, to enable re-identification by reconstruction. For example, a 2015 interagency

      report published by the National Institute of Standards and Technology (NIST) writ-

      ten by my colleague Simson Garfinkel provided examples of using disparate data sets
      to reconstruct hidden underlying data. 25 Some of these examples are quoted here:

34. “The Netflix Prize: Narayanan and Shmatikov showed in 2008 that in many cases the

      set of movies that a person had watched could be used as an identifier. 26 Netflix had

      released a dataset of movies that some of its customers had watched and ranked as

      part of its “Netflix Prize” competition. Although there was [sic] no direct identifiers

      in the dataset, the researchers showed that a set of movies watched (especially less

      popular films, such as cult classics and foreign films) could frequently be used to

      match a user profile from the Netflix dataset to a single user profile in the Internet

      Movie Data Base (IMDB), which had not been de-identified and included user names,

      many of which were real names. The threat scenario is that by rating a few movies on

      IMDB, a person might inadvertently reveal all of the movies that they had watched,

      since the person’s IMDB profile could be linked with the Netflix Prize data.” 27 (em-

      phasis in original)

24   McKenna, L. (2019b). p. 2-3.
25Garfinkel, S. (2015) “De-Identification of Personal Information,” National Institute of
Standards and Technology, available at http://dx.doi.org/10.6028/NIST.IR.8053 at 26-
27.

26 Narayanan, A. and Shmatikov V. “Robust De-anonymization of Large Sparse Da-
tasets,” IEEE Symposium on Security and Privacy (2008): 111-125.

27   Garfinkel, S. (2015), p. 26-27.



                                               15
         Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 18 of 110




35. “Credit Card Transactions: Working with a collection of de-identified credit card trans-
      actions from a sample of 1.1 million people from an unnamed country, Montjoye et

      al. showed that four distinct points in space and time were sufficient to specify

      uniquely 90% of the individuals in their sample. 28 Lowering the geographical resolu-

      tion and binning transaction values (e.g., reporting a purchase of $14.86 as between

      $10.00 and $19.99) increased the number of points required.” 29

36. “Mobility Traces: Montjoye et al. showed that people and vehicles could be identified
      by their “mobility traces” (a record of locations and times that the person or vehicle

      visited). In their study, trace data from a sample of 1.5 million individuals was pro-

      cessed, with time values being generalized to the hour and spatial data generalized to

      the resolution provided by a cell phone system (typically 10-20 city blocks). 30 The re-

      searchers found that four randomly chosen observations of an individual putting

      them at a specific place and time was sufficient to uniquely identify 95% of the data

      subjects.31 Space/time points for individuals can be collected from a variety of

      sources, including purchases with a credit card, a photograph, or Internet usage. A

      similar study performed by Ma et al. found that 30%-50% of individuals could be iden-
      tified with 10 pieces of side information.32 The threat scenario is that a person who

      revealed five place/time pairs (perhaps by sending email from work and home at four

28Montjoye, Y-A. et al. “Unique in the shopping mall: On the reidentifiability of credit
card metadata,” Science, 30 (January 2015) Vol 347, Issue 6221.

29   Garfinkel, S. (2015), p. 27.
30De Montjoye, Y. A., Hidalgo, C. A., Verleysen, M., & Blondel, V. D. (2013). Unique in
the crowd: The privacy bounds of human mobility. Scientific reports, 3(1).

31   Ibid., p. 1-5.
32C. Y. T. Ma, D. K. Y. Yau, N. K. Yip and N. S. V. Rao (2013) "Privacy Vulnerability of
Published Anonymous Mobility Traces," in IEEE/ACM Transactions on Networking,
vol. 21, no. 3, pp. 720-733, June 2013, doi: 10.1109/TNET.2012.2208983.



                                               16
         Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 19 of 110




      times over the course of a month) would make it possible for an attacker to identify
      his or her entire mobility trace in a publicly released dataset. As above, the attacker

      would need to know that the target was in the data.” 33

37. The same general principles apply to census data. The difference between census data

      and the examples above is that census data can be combined in vastly more ways with

      other information because all the tables published from census data share basic stand-

      ardized identifiers including location, age, sex, race, ethnicity, and marital status.

      Even if each of these identifiers is not included in every table, their use and combina-

      tions across many different tables creates the disclosure risk. The Census Bureau un-

      derstood this emerging risk even before the 2010 Census. As field collection for the

      2010 Census was first beginning, the Census Bureau had already flagged the height-

      ened disclosure risk of releasing detailed block level population data, even with the

      2010 Census swapping mechanism in place.

38. For example, during a January 2010 meeting of the Census Bureau’s Data Stewardship

      Executive Policy (DSEP) Committee, the chair of the Disclosure Review Board voiced

      her concerns about the 2010 Census swapping mechanism‘s ability to adequately pro-
      tect future censuses, noting specifically the challenge posed by ”continuing to release

      data at the block level, as block populations continue to decrease (e.g., 40% of blocks

      in North Dakota have only 1 household in them).” 34 Based on this warning, DSEP

      decided that “the problem of block population size and disclosure avoidance is real,




33   Garfinkel, S. (2015), p. 27-28.

34The Data Stewardship Executive Policy Committee is chaired by the Deputy Direc-
tor/Chief Operating Officer and composed of career senior executives with expertise in
confidentiality practice, the uses of Census Bureau data, and policy. The Committee is
the parent organization for the Disclosure Review Board (DRB), which reviews and ap-
proves individual data releases to ensure that no confidential data is released.



                                               17
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 20 of 110




      and that it deserves attention in the context of 2020 planning.“ DSEP Meeting Record,
      January 14, 2010. See Appendix C.

39. After tracking this growing risk of reconstruction and re-identification attacks for sev-

      eral years, the Census Bureau decided in 2015 to establish a new team to comprehe n-

      sively evaluate the Census Bureau’s disclosure avoidance methods to determine if

      they were sufficient to protect against these disclosure risks. 35

2010 CENSUS SIMULATED RECONSTRUCTION-ABETTED RE-IDENTIFICATION ATTACK

40. The results from the Census Bureau’s 2016-2019 research program on simulated re-

      construction-abetted re-identification attack were conclusive, indisputable, and
      alarming. Appendix B, attached to this declaration, provides an overview of that sim-

      ulation and the results. The bottom line is that our simulated attack showed that a

      conservative attack scenario using just 6 billion of the over 150 billion statistics re-

      leased in 2010 would allow an attacker to accurately re-identify at least 52 million 2010

      Census respondents (17% of the population) and the attacker would have a high de-

      gree of confidence in their results with minimal additional verification or field work.
      In a more pessimistic scenario, an attacker with access to higher quality commercial

      name and address data than those used in our simulated attack could accurately re-

      identify around 179 million Americans or around 58% of the population.
41. Emerging attack scenarios and our own internal simulated attacks show that were the

      Census Bureau to use the disclosure avoidance mechanism implemented for the 2010

      Census again for the 2020 Census, the results would be vulnerable to reconstruction

      and re-identification attacks because of the parameters of the swapping mechanism’s

      2010 implementation: an overall insufficient level of noise, the invariants preserved

      without noise, and the geographic and demographic detail of the published summary



35   DSEP Meeting Record, February 5, 2015. See Appendix D.



                                                18
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 21 of 110




   data. The Census Bureau can no longer rely on the swapping implementation used in
   2010 if it is to meet its obligations to protect respondent confidentiality under 13 U.S.

   Code §§ 8(b) & 9. Protecting against new technology-enabled re-identification attacks,

   while maintaining the high quality of the decennial census data products, requires the

   implementation of a disclosure avoidance mechanism that is better able to protect

   against these new, sophisticated vectors of attack.

DISCLOSURE AVOIDANCE OPTIONS CONSIDERED FOR THE 2020 CENSUS

42. Faced with compelling evidence of the inherent vulnerability of the 2010 Census

   swapping mechanism to protect against reconstruction-abetted re-identification at-
   tacks, the Census Bureau began exploring the available data protection strategies that

   it could employ for the 2020 Census. This process was overseen by the Data Steward-

   ship Executive Policy Committee. The three disclosure avoidance methods the Cen-

   sus considered were Enhanced Data Swapping, Suppression, and Differential Privacy.

43. The Census Bureau decided that differential privacy was the best tool after analyzing

   the various options through the lens of economics. Efficiently protecting privacy can
   be viewed as an economic problem because it involves the allocation of a scarce re-

   source—confidential information—between two competing uses: public data prod-

   ucts and privacy protection. If we produce more accuracy, we will have less privacy,
   and vice versa. And just like in the classic economic example of the trade-off between

   producing guns and butter, the tradeoff between privacy and accuracy can be ana-

   lyzed with a production possibility curve. Our empirical analysis showed that differ-

   ential privacy offered the most efficient trade-off between privacy and accuracy—our

   calculations showed that the efficiency of differential privacy dominated traditional




                                            19
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 22 of 110




     methods.36 In other words, regardless of the level of desired confidentiality, differen-

     tial privacy will always produce more accurate data than the alternative traditional

     methods considered by the Census Bureau.

44. Differential Privacy. Differential privacy, first developed in 2006, is a framework for

     quantifying the precise disclosure risk associated with each incremental release from

     a confidential data source. 37 In turn, this allows the Census Bureau to quantify the

     precise amount of statistical noise required to protect privacy. This precision allows
     the Census Bureau to calibrate and allocate precise amounts of statistical noise in a

     way that protects privacy while maintaining the overall statistical validity of the data.

45. The Census Bureau first began using differential privacy to protect its statistical data

     products in 2008, with the launch of its OnTheMap tool for employee commuting sta-

     tistics and its heavily used extension OnTheMap for Emergency Management. In the

     years since, the Census Bureau has also successfully used differential privacy in a

     number of other innovative statistical products, such as the Post-Secondary Employ-

     ment Outcomes and Veteran Employment Outcomes products. Differential privacy is

     also being used by many of the major technology firms, including Apple 38, Google,39




36See Abowd, J. M., & Schmutte, I. M. (2019). An economic analysis of privacy protection
and statistical accuracy as social choices. American Economic Review, 109(1), 171-202.

37Dwork, C., McSherry, F., Nissim, K., & Smith, A. (2006, March). Calibrating noise to
sensitivity in private data analysis. In Theory of cryptography conference (pp. 265-284).
Springer, Berlin, Heidelberg.

38Differential Privacy Team. (2017). “Learning with Privacy at Scale.” Apple Machine
Learning Journal, 1(8).
39Erlingsson, U., V. Pihur, and A. Korolova. (2014). “RAPPOR: Randomized Aggregata-
ble Privacy-Preserving Ordinal Response.” Proceedings of the 2014 ACM SIGSAC Con-
ference on Computer and Communications Security - CCS ’14, 1054–1067.



                                              20
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 23 of 110




     Microsoft,40 and Uber.41 Other statistical agencies, such as the Statistics of Income Di-

     vision of the Internal Revenue Service, have also begun implementing differential pri-

     vacy.42 Internationally, the Australian Bureau of Statistics, 43 the Office of National

     Statistics in the United Kingdom, 44 and Statistics Canada 45 explicitly recognize the

     threat from combining multiple statistical tabulations to re-identify respondent infor-

     mation and recommend output noise infusion systems, including differential privacy.

46. Given its obligations to produce high quality statistics from the decennial census

     while also protecting the confidentiality of respondents’ census records under 13 U.S.

     Code §§ 8(b) & 9, the Census Bureau’s Data Stewardship Executive Policy Committee

 Ding, B., J. Kulkarni, and S. Yekhanin. (2017). “Collecting Telemetry Data Privately.”
40

Advances in Neural Information Processing Systems 30.

41 Near,J. (2018) ”Differential Privacy at Scale: Uber and Berkeley Collaboration,” Enigma
2018 (January) USENIX Assoc. https://www.usenix.org/node/208168.

42Bowen, C. et al. (2020) “A Synthetic Supplemental Public-Use File of Low-Income In-
formation Return Data: Methodology, Utility, and Privacy Implications,” (July) Tax Pol-
icy       Center,        The       Brookings        and       Urban          Institutes.
https://www.urban.org/sites/default/files/publication/102547/a-synthetic-supple-
mental-public-use-file-of-low-income-information-return-data_2.pdf.
43
  Australian Bureau of Statistics, (2019) “Protecting the Confidentiality of Providers,”
January 2019, 1504.0 - Methodological News, https://www.abs.gov.au/aus-
stats/abs@.nsf/Previousproducts/1504.0Main%20Features9999Jan%202019?opendocu-
ment&tabname=Summary&prodno=1504.0&issue=Jan%202019&num=&view=,
accessed on March 31, 2021.
44
   United Kingdom Office for National Statistics, (2021) “Policy on Protecting Confiden-
tiality in Tables of Birth and Death Statistics,” https://www.ons.gov.uk/methodol-
ogy/methodologytopicsandstatisticalconcepts/disclosurecontrol/policyonprotectingco
nfidentialityintablesofbirthanddeathstatistics#annex-a-understanding-the-legal-and-
policy-framework, accessed on March 31, 2021.
45
  Statistics Canada, (2021) “A Brief Survey of Privacy Preserving Technologies,” March
2021, Data Science Network for the Federal Public Service,
https://www.statcan.gc.ca/eng/data-science/network/privacy-preserving, accessed
on March 31, 2021.


                                              21
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 24 of 110




     determined that the Census Bureau should proceed with the deployment and testing
     of differential privacy for use in the 2020 Census.46

47. The best disclosure avoidance option that offers a solution capable of addressing the

     new risks of reconstruction-abetted re-identification attacks, while preserving the fit-

     ness-for-use of the resulting data for the important governmental and societal uses of

     census data, is differential privacy. I have summarized here what I consider to be the

     most important reasons that the Census Bureau decided to adopt differential privacy
     as the privacy risk accounting framework for the 2020 Census Disclosure Avoidance

     System (DAS).

48. Disclosure avoidance must be proactive. The fundamental objective of disclosure

     avoidance protections is to proactively prevent disclosures. Just like corporations are

     not expected to wait until they have suffered a major data breach before upgrading

     their IT security systems to protect against known threats, statistical agencies should




46 On May 10-11, 2017, DSEP decided that “any request for disclosure avoidance of pro-
posed publications for the 2020 Census be routed to the 2020 DAS team before going to
the DRB” meaning that all 2020 Census publications would be subject to differential pri-
vacy. See Appendices E and F. On February 15, 2018, DSEP suspended publication of “all
proposed tables in Summary File 1 and Summary File 2 for the 2020 Census at the block,
block-group, tract, and county level except for the PL94-171 tables, as announced in Fed-
eral Register Notice 170824806–7806–01…” acknowledging that “…these data in many
cases were accurate to a level that was not supported by the actual uses of those data, and
such an approach is simply untenable in a formally private system.” DSEP further de-
cided that “SF1 and SF2 will be rebuilt based on use cases.” See Appendix G. In parallel
with these decisions by DSEP, the disclosure risks identified by the preliminary results
of the simulated reconstruction attack also led to this issue being added to the Census
Bureau’s risk management portfolio. On April 17, 2017, the risk of reconstruction attacks
was proposed for inclusion in the Research and Methodology Directorate’s risk registry.
On September 12, 2017, it was escalated and included on the Enterprise-level Risk regis-
ter. Finally, on January 30, 2018, it was further escalated to the Enterprise-level Issue reg-
ister, with the development and use of the 2020 Census Disclosure Avoidance System as
an identified resolution action to be taken.



                                              22
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 25 of 110




     not wait until they suffer a confirmed breach before improving their disclosure avoid-
     ance protections to account for known threats. The expectation, for both IT security

     and disclosure avoidance, is to remain vigilant about emerging threats and risks, and

     to take appropriate action before those risks lead to a breach.

49. The disclosure risk landscape has fundamentally changed since 2010. Traditional

     methods of assessing disclosure risk rely on knowing what tools and resources an

     attacker might leverage to undermine confidentiality protections. These tools, how-
     ever, are ever evolving. Over the last decade, technological advances have made pow-

     erful cloud computing environments, with sophisticated optimization algorithms

     capable of performing large-scale attacks, cheap and easily available. While these

     tools were not yet a viable attack model in 2010, they certainly represent a credible

     threat today. 47

50. Internal research has conclusively proven the fundamental vulnerabilities of the

     2010 swapping methodology. The Census Bureau has performed extensive empirical

     analysis of the disclosure risk inherent to the 2010 Census swapping methodology as

     detailed in Appendix B. No disclosure avoidance technique can produce usable data

     with absolutely zero risk of re-identification, but the re-identification rates from our

     internal experiments on the 2010 Census swapping methodology are orders of mag-

     nitude higher than what they were intended to be. The privacy threat landscape has

     evolved over the last decade and compels the Census Bureau to adapt its protections

     accordingly.




47DSEP drew this conclusion from the simulated reconstruction-abetted re-identification
attack in Appendix B. The Office of National Statistics reached the same conclusion in its
2018 “Privacy and data confidentiality methods: a Data and Analysis Method Review
(DAMR)” at Privacy and data confidentiality methods: a Data and Analysis Method Re-
view (DAMR) – GSS (civilservice.gov.uk) (cited on April 10, 2021).



                                              23
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 26 of 110




51. The Census Bureau determined that differential privacy was the only method that
     could adequately protect the data while preserving the value of census data prod-

     ucts. When our internal research demonstrated the vulnerabilities of the swapping

     mechanism used for the 2010 Census, we considered a range of options for the 2020

     Census. The three leading options were differential privacy, an enhanced version of

     data swapping, and a return to whole-table suppression. But to achieve the necessary

     level of privacy protection, both enhanced data swapping and suppression had se-
     verely deleterious effects on data quality and availability. With its enhanced privacy

     protections and precision control over the tuning of privacy/accuracy tradeoff, the

     Census Bureau determined that differential privacy was the only viable solution for

     the 2020 Census.

52. Differential privacy can be fine-tuned to strike a balance between privacy and ac-

     curacy. The Data Stewardship Executive Policy Committee made the preliminary de-

     cision to pursue differential privacy on May 10-11, 2017. Since that decision was

     announced, the Census Bureau has worked extensively with our advisory commit-

     tees, federal agency partners, American Indian and Alaska Native tribal leaders, the
     Committee on National Statistics, professional associations, data user groups, and

     many others at the national, state, and local levels to understand how they use decen-

     nial census data and to ensure that our implementation of differential privacy will

     preserve the value of the decennial census as a national resource. The Census also

     released sets of demonstrative data to allow the public and end-users to provide feed-

     back that allowed us to fine-tune and tweak how we will ultimately implement dif-
     ferential privacy.48



48U.S. Census Bureau “Developing the DAS: Demonstration Data and Progress Metrics”
https://www.census.gov/programs-surveys/decennial-census/2020-census/plan-
ning-management/2020-census-data-products/2020-das-development.html.



                                             24
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 27 of 110




53. The need to modernize our privacy protections has been confirmed by external ex-
     perts. The Census Bureau’s ongoing partnerships with scientific and academic ex-

     perts from around the country helped us conduct the internal evaluation of the

     disclosure risk of the 2010 Census swapping methodology and confirmed the need to

     modernize our privacy protections. To supplement this ongoing work and to get ex-

     ternal expert confirmation of the conclusions that we have drawn from it, the Census

     Bureau also commissioned an independent expert review by JASON, an independent
     group of elite scientists that advise the federal government on science and technology.

     The JASON report confirmed our findings regarding the re-identification risk inher-

     ent to the 2010 Census swapping methodology. 49

IMPLEMENTING DIFFERENTIAL PRIVACY FOR THE 2020 CENSUS: INVARIANTS

54. Census announced that it planned to use Differential Privacy for the 2020 Census in a

     few different venues: (1) August 3, 2018, 2020 Census Program Management Review;

     (2) December 6, 2018, Census Scientific Advisory Committee Meeting; and (3) May 2,

     2019, Census National Advisory Committee meeting.
55. The Bureau has engaged in a years-long campaign to educate the user community

     and solicit their views about how differential privacy should be implemented. Census

     Bureau staff have made hundreds of public presentations, held dozens of webinars,
     held formal consultations with American Indian and Alaska Native tribal leaders, cre-

     ated an extensive website with plain English blog posts, and conducted regular out-

     reach with dozens of stakeholder groups.       We have made presentations to our




49JASON (2020). “Formal Privacy Methods for the 2020 Census” JASON Report JSR-19-
2F. https://www2.census.gov/programs-surveys/decennial/2020/program-manage-
ment/planning-docs/privacy-methods-2020-census.pdf.



                                             25
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 28 of 110




   scientific advisory committees and provided substantial information to oversight en-
   tities such as the Government Accountability Office and the Office of the Inspector

   General.

56. Differential privacy is a hugely complex and technical statistical process; an explana-

   tion of all of its components is beyond the scope of this declaration. But one aspect of

   differential privacy is critical to understand for purposes of this litigation: invariants.

   Invariants are data held constant when applying statistical noise. Invariants were not
   well understood either theoretically or empirically in 2016 when the Census Bureau

   began its research on differential privacy for decennial census data, but we now un-

   derstand that invariants defeat privacy protections and must be limited in order to

   protect the integrity of the system as a whole.

57. In designing the requirements for the 2020 Census Disclosure Avoidance System

   (DAS) we set certain numbers as invariant, meaning we would report the number

   unobscured. The invariants for the 2020 Census are the state level population totals

   (the “apportionment totals” reported to the President as required by 13 U.S.C. §

   141(b)), the block level housing unit counts, and block-level occupied group quarters
   counts by type. Neither housing unit nor the group quarters counts include popula-

   tion data; they are counts of addresses. The Census Bureau did NOT set as invariant

   any other totals and forcing us to produce such numbers unredacted now would se-

   verely compromise and weaken the confidentiality protections of the DAS, which

   would have cascading effects on the Census Bureau’s ability to meets its confidential-

   ity obligations under Title 13.




                                             26
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 29 of 110




58. Unlike traditional approaches to disclosure avoidance, differentially private noise in-
     fusion offers quantifiable and provable privacy guarantees. These guarantees, re-

     flected in the global privacy-loss budget50 and its allocation to each statistic, serve as

     a promise to data subjects that there is an inviolable upper bound to the risk that an

     attacker can learn or infer something about those data subjects through publicly re-

     leased data products. While that upper bound is ultimately a policy decision, and may

     be low or high depending on the balancing of the countervailing obligations to pro-
     duce accurate data and to protect respondent confidentiality, the level of the global

     privacy-loss budget is central to the ability of the approach to protect the data. Invar-

     iants are, by their very nature, the equivalent of assigning infinite privacy-loss budget

     to particular statistics, which fundamentally violates the central promise of differen-

     tially private solutions to controlling disclosure risk. By excluding the accuracy of in-

     variant data elements from the control of the privacy-loss budget, invariants exclude

     the disclosure risk and potential inferences that can be drawn from those data ele-

     ments from the formal privacy guarantees. Thus, instead of being able to promise data

     subjects that the publication of data products will limit an attacker to being able to

     infer, at most, a certain amount about them (with that amount being determined by

     the size of the privacy-loss budget and its allocation to each characteristic), the inclu-

     sion of one or more invariants fundamentally excludes attacker inferences about the

     invariant characteristic(s) from the very nature of that promise. The qualifications and




50 The global privacy-loss budget and its allocation to each statistic produced by the
TopDown Algorithm are the tools that differential privacy uses to keep track of the over-
all risk of confidentiality breaches. Larger global privacy-loss budgets imply increased
vulnerability because statistical accuracy increases as the privacy-loss budget increases.
The vulnerability of releasing statistics that are too accurate, and thus pose a confidenti-
ality risk, is controlled by allocating the privacy-loss budget over the geographic hierar-
chy and across all the statistics computed at each level of the hierarchy.



                                               27
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 30 of 110




     exclusions to the privacy guarantee weaken the strength of the approach and make
     communicating the resulting level of protection substantially more difficult.

59. The federal government and the broader statistical disclosure limitation field have

     long acknowledged the necessity of considering all releases of related data when mak-

     ing decisions regarding disclosure risk. 51 These disclosure risk assessments for the

     2020 Census have already been made and implemented for the 2020 Census P.L. 94-

     171 Redistricting Data Summary Files, based on the previously approved list of invar-
     iants.

60. The Census Bureau has already evaluated the impact of the existing invariants on the

     stability of the DAS and the resulting confidentiality of the data. The privacy loss ac-

     counting reflected in the approved DAS settings and privacy-loss budget allocation

     for production of the 2020 Census P.L. 94-171 Redistricting Data Summary Files takes

     these impacts into account. The inclusion of additional invariants (publication of ad-

     ditional data without privacy protections) would invalidate this accounting, would

     render the resulting privacy guarantee represented by the privacy-loss budget alloca-

     tion meaningless, and would subject Census respondents to unquantified additional
     privacy risk.

61. The Census Bureau has subjected its differential privacy mechanisms, programming

     code, and system architecture to thorough outside peer review. We have also commit-

     ted to publicly releasing the entire production code base. We have already released

     the full suite of implementation settings and parameters for the production code base.

     Many traditional disclosure avoidance methods, most notably swapping techniques,

51Office of Federal Statistical Policy and Standards (1978) Statistical Policy Working Pa-
per #2 “Report on Statistical Disclosure and Disclosure Avoidance Techniques” p. 14,
available                       at                      https://nces.ed.gov/FCSM/pdf/
spwp2.pdf#:~:text=Policy%20and%20Standards%20Statisti-cal%20Policy%20Work-
ing%20Paper%202,Economist%20Office%20of%20Federal%20Statistical%20Pol-
icy%20and%20Standards. See also: Cox (1976) and Fellegi (1972).



                                              28
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 31 of 110




     must be implemented in a “black box.” Implementation parameters for these legacy
     disclosure avoidance methods, especially swapping rates, are often some of the most

     tightly guarded secrets that the Census Bureau protects. But differential privacy does

     not rely on the obfuscation of its implementation as a means of protecting the data.

     The Census Bureau’s transparency will allow any interested party to review exactly

     how the algorithm was applied to the 2020 Census data, and to independently verify

     that there was no improper or partisan manipulation of the data.

APPLICATION OF CONFIDENTIALITY PROVISIONS TO THE DATA AT ISSUE IN THIS LAWSUIT

62. The Census Bureau produced 988 pages of responsive information to Plaintiff in late

     May 2021. This information consisted of material considered in assessing the need to

     make processing adjustments because of anomalies arising from the disrupted pro-

     duction schedule for the 2020 Census. These assessments were made by a group at

     the Census Bureau called the Data Quality EGG, or Executive Governance Group.

     The Data Quality EGG consists of Census Bureau subject matter experts and senior

     executives charged with ensuring the quality of the information produced in the 2020

     Census. The Data Quality EGG is co-chaired by Deborah Stempowski (Assistant Di-

     rector for Decennial Programs), Victoria Velkoff (Associate Director for Demographic

     Programs and Chief Demographer) and me. It was specifically chartered by Ron Jar-
     min (Deputy Director and Chief Operating Officer) in April 2020 following the pan-

     demic-induced suspension of regular 2020 Census operations “to provide direction

     and approvals about: quality assessments of changes to the operation plans and qual-

     ity assessments of the 2020 Census data during and post data collection.”52 In late




 From the Charter of the 2020 Data Quality Executive Governance Group supplied as
52

Appendix H.



                                             29
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 32 of 110




     2020, the Data Quality EGG reviewed various production data relating to the Group
     Quarters population. 53

63. Group quarters are defined as “places where people live or stay in a group living

     arrangement that is owned or managed by an organization providing housing and/or

     services for the residents. Group quarters differ from typical household living ar-

     rangements because the people living in them are usually not related to one another.

     Group quarters include such places as college residence halls, residential treatment
     centers, skilled nursing facilities, group homes, military barracks, prisons, and worker

     dormitories.” 54

64. The EGG reviewed statistical summaries for certain specific group quarters facilities

     and totals by state. The review indicated anomalies that prompted the EGG to direct

     the Decennial Statistical Studies Division (the office, led by Patrick Cantwell, respon-

     sible for researching and developing the data processing methodologies used for the

     decennial census) to develop a method to correct those anomalies, a method that came

     to be called “Group Quarters Count Imputation,” or GQCI.

65. Count imputation is a commonly used technique in censuses and surveys for address-
     ing the problem of missing or contradictory data. Missing and contradictory data dur-

     ing enumeration has been a recurring problem for the decennial census since 1790,

     and the Census Bureau has routinely used various forms of count imputation to ad-

     dress these challenges for census apportionment data since the 1960 Census. Most no-

     tably, imputation for census apportionment counts has historically filled in housing

     unit status (occupied, vacant, or non-existent) and household size (number of persons

53Presentations to the Data Quality EGG are deemed “Title 13 sensitive,” meaning that
their public release is governed by the Data Security Executive Policy Committee.
54See: U.S. Census Bureau (March 2021) “2020 Census Group Quarters”, available at
https://www.census.gov/newsroom/blogs/random-samplings/2021/03/2020-cen-
sus-group-quarters.html (cited on July 19, 2021).



                                              30
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 33 of 110




     in the household). 55 The use of these count imputation methods for apportionment

     purposes was upheld by the U.S. Supreme Court in Utah v. Evans, 526 U.S. 425 (2002).

66. To address identified deficiencies in group quarters data for the 2020 Census, GQCI

     used information from the group quarters enumeration records, group quarters ad-

     vance contact records, and administrative data to determine whether records were

     double counted, appropriately counted, or missing. The GQCI resolved the status of

     group quarters addresses for frame eligibility (occupied or not; unoccupied group
     quarters are deleted from the census frame) and, if occupied, the status of persons

     residing in the group quarters—eliminating duplicates and imputing missing per-

     sons.

67. The redactions challenged by Plaintiff relate to data the Census Bureau reviewed

     when developing the GQCI. The Disclosure Review Board reviewed these materials

     in connection with a document production in another lawsuit and, following standard

     Census Bureau procedure, applied the necessary disclosure avoidance measures, in-

     cluding redactions, to allow the documents to be made public.

68. The data withheld in the previously-released documents relate to specific facilities,

     such as the group quarters address and population counts for specific colleges and

     dormitories. Others are state-level numbers reflecting the group quarters address and

     population totals enumerated for that state compared with benchmarks. Prior to re-

     lease (first done in a separate lawsuit), these data were either rounded or redacted to

     ensure that the released information cannot be used, in combination with other avail-

     able or published information, to re-calculate specific information about the individ-
     uals residing in those group quarters facilities. This process of protecting against


55Cantwell, P.J., Hogan, H. and Styles, K. (2005). Imputation, Apportionment, and Statistical
Methods in the U.S. Census: Issues Surrounding Utah v. Evans. U.S. Census Bureau Research
Report Series (Statistics 2005-01), p.11, available at: https://www.census.gov/con-
tent/dam/Census/library/working-papers/2005/adrm/rrs2005-01.pdf.



                                             31
         Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 34 of 110




      indirect disclosure of personally identifiable information through the use of comple-
      mentary disclosure avoidance methods is required under 13 U.S.C. §§ 8(b) and 9 to

      protect against disclosures of individual Census responses, and has been recognized

      as a necessary cornerstone of responsible statistical disclosure limitation since Ivan

      Fellegi’s modernization of the discipline in 1972. 56 The risk of re-identification when

      complementary disclosure avoidance is not applied has more recently been called the

      “mosaic effect,” whereby an attacker can piece together disparate information from
      multiple sources to recover confidential information. 57 Under the Office of Manage-

      ment and Budget’s Memorandum M-13-13, federal agencies are required to consider

      the risks of the mosaic effect when performing their disclosure reviews: “Before dis-

      closing potential PII or other potentially sensitive information, agencies must consider

      other publicly available data – in any medium and from any source – to determine

      whether some combination of existing data and the data intended to be publicly re-

      leased could allow for the identification of an individual or pose another security con-

      cern.”58

69. The disclosure avoidance performed on the data previously released to Plaintiff was

      performed in accordance with the Census Bureau’s established disclosure avoidance




56Fellegi, I. P. (1972). On the question of statistical confidentiality. Journal of the Ameri-
can Statistical Association, 67(337), 7-18.

57For a definition and examples of the “mosaic effect” see OMB Memorandum M-13-13
available at: https://obamawhitehouse.archives.gov/sites/default/files/omb/memo-
randa/2013/m-13-13.pdf pp. 4-5 (cited on July 21, 2021).

58   Ibid.



                                               32
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 35 of 110




      rules for the release of summary statistics 59 and cleared for public release by the Cen-

      sus Bureau’s Disclosure Review Board (DRB) under clearance number CBDRB-FY21-

      DSEP-002. Pursuant to the disclosure avoidance rules established by the DRB, the

      number of unweighted record counts, or counts by category, may be reported if they

      are rounded, with the coarseness of rounding contingent on the underlying number

      of records.60 Means for unweighted count data may be reported with up to four sig-

      nificant digits, though decimals must often be redacted as they can be used to calcu-
      late the underlying number of counts used as the denominator for calculation of the

      mean. Quartile distributions, maxima, and minima for unweighted counts are gener-

      ally suppressed, as are statistics calculated from those counts (e.g., a range, which is

      calculated by subtracting the minimum from the maximum of the distribution; alter-

      natively, ranges can be reported if they are appropriately rounded). In certain cases,

      additional redactions may also be required, depending on the characteristics or geo-

      graphic detail of the data being summarized. Conversely, the Disclosure Avoidance

      Officers performing the disclosure reviews may, depending on the characteristics of

      the data being summarized, use their expert judgement to identify alternative disclo-




59See “Federal Statistical Research Data Center Disclosure Avoidance Methods: A Hand-
book for Researchers” for a summary of these types of disclosure avoidance mechanisms
that have been approved by the Census Bureau’s Disclosure Review Board.

60   The standard Census Bureau rules for rounding unweighted counts are:
         x If N is less than 15, report N < 15
         x If N is between 15 and 99, round to the nearest 10
         x If N is between 100-999, round to the nearest 50
         x If N is between 1,000-9,999, round to the nearest 100
         x If N is between 10,000-99,999, round to the nearest 500
         x If N is between 100,000-999,999, round to the nearest 1,000
         x If N is 1,000,000 or more, round to four significant digits.


                                               33
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 36 of 110




     sure avoidance mechanisms to apply. For example, while ranges are typically re-

     dacted (e.g., ECF No. 8-10, Page 47 of 118 according to DRB rules, some ranges could

     be alternatively protected through rounding (e.g., ECF No. 8-10, Page 57 of 118)

70. I also understand that Plaintiff is seeking production of emails related to the state-by-

     state totals that reflect the number of individuals added to the 2020 Census totals by

     the GQCI program. We consider these numbers to be clearly Title 13 protected. As

     information protected by Title 13, Census Bureau policy prohibits this information
     from being sent though regular email.61 Instead, the requested information is stored

     on a secure file space and only transmitted over secure encrypted networks when

     necessary.

71. The Census Bureau can identify the requested information in the secure file space, but

     it is withholding such information in full because it is protected by Title 13. If these

     numbers were not redacted or rounded, they would have to be considered invariant

     by the 2020 DAS. But, as explained above, the Census Bureau did not set group quar-

     ters population data as invariant. The disclosure of such information without redac-

     tion or rounding would, therefore, significantly weaken the privacy protections of the
     2020 Census Disclosure Avoidance System, compromise the confidentiality protec-

     tions used for the redistricting data, and undermine the Census Bureau’s efforts to

     fulfill its duties under Title 13’s confidentiality provisions for future 2020 Census data

     releases.

72. During the extensive stakeholder engagement performed to design, improve, and

     tune the DAS, the Census Bureau received substantial feedback from our data user
     community highlighting concerns related to group quarters data. One of those con-

     cerns was the accuracy of group quarters population counts by type at the block and


61U.S. Census Bureau Data Stewardship Policy (DS007) “Safeguarding and Managing
Information” available at https://www2.census.gov/foia/ds_policies/ds007.pdf



                                               34
  Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 37 of 110




block group levels. To address this concern, the DAS geographic spine was modified
to isolate group quarters of the same type in their own custom block groups. Then,

substantial privacy-loss budget was allocated to the block-group population totals in

the production redistricting data. Releasing further group quarters population data

that have not been processed through the DAS, such as the information requested by

Plaintiff, would greatly compromise the confidentiality for all respondents living in

the block groups containing GQs (both those respondents residing in GQs and those
in non-GQ housing units). The release of unintended exact information that has not

been accounted for by the DAS —the data requested by Plaintiff—provides infor-

mation about these populations above and beyond the controlled statistics produced

by the DAS. Even release of state-level summaries can compromise these protections,

most easily in the case of small states or for less common types of group quarters

facilities. For example, if there were only one of particular type of group quarters fa-

cility within a geographic area (e.g., a single military/maritime vessel within a state),

then unprotected state-level GQCI statistics for that type of group quarters could eas-

ily be leveraged to undermine the disclosure protections afforded to the tabulated
Census data for that GQ in the published census data products, thus exposing the

personal information of the facility’s residents. Unprotected GQCI statistics for larger

numbers of GQs within a state can similarly be disclosive, though the calculations to

leverage these data in a privacy attack would require a bit more effort. This is why

the Disclosure Review Board, acting on instructions from the Data Stewardship Exec-

utive Policy Committee, applied its unweighted count rounding rules to the state-
level summaries.




                                         35
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 38 of 110




SETTING OF THE PRIVACY LOSS BUDGET AND TIMELINE MOVING FORWARD

73. On June 9, 2021,62 the U.S. Census Bureau’s Data Stewardship Executive Policy Com-

     mittee announced it had selected the settings and parameters for the Disclosure

     Avoidance System (DAS) for the 2020 Census redistricting data (PL-94-171). After re-

     viewing feedback from the data user community, the committee approved a revised

     algorithm that ensures the accuracy of data necessary for redistricting and Voting

     Rights Act enforcement. Our Disclosure Avoidance team used these parameters when

     processing the 2020 Census data and related quality assurance checks. The data was

     run and quality checked multiple times.

74. As part of an agreement in another litigation, the Census Bureau has committed to

     producing the redistricting data products by August 16, 2021.

HARM SHOULD THIS COURT M ANDATE DISCLOSURE

75. Were the Court to order that we release the redacted information in the records al-

     ready produced, or produce the unredacted state-by-state GQCI totals, the Census

     would be faced with hard choices. The result would likely be a significant delay in

     delivery of the already-delayed redistricting data and diminished accuracy.

76. The effect on the schedule for delivering redistricting data would likely be substantial.

     The Census Bureau cannot ascertain the length of the delay, but to account for the
     addition of another invariant, the Census Bureau’s Data Stewardship Executive Policy

     Committee would need to review and evaluate the impact of the new invariant on the

     privacy-loss accounting, test the stability of the new invariant on DAS processing, as-

     sess the impact of such a decision on associated products, and potentially determine

62U.S. Census Bureau (June 2021) “Census Bureau Sets Key Parameters to Protect Privacy
in 2020 Census Results” available at https://www.census.gov/programs-surveys/de-
cennial-census/decade/2020/planning-management/process/disclosure-avoid-
ance/2020-das-updates/2021-06-09.html




                                             36
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 39 of 110




   a new privacy-loss budget for the redistricting data product that factors in the addi-
   tional privacy risk resulting from the invariant, re-tune the DAS algorithms to ensure

   fitness-for-use for the identified priority use cases, then apply those settings in pro-

   duction and subject the results to expert subject matter review prior to production of

   data. Even if this process were to be expedited and no algorithmic stability issues

   were to occur as a result of the inclusion of the new invariant, this process would

   likely delay the release of the redistricting data – potentially for as long as six months
   beyond the court-mandated August 16, 2021 deadline.

77. Disclosure of the redacted information after release of the redistricting data on August

   16 would similarly harm the protections provided by the DAS, as well as harming

   public trust in the Census Bureau’s promises for future censuses and surveys, as dis-

   cussed above in “Importance of Confidentiality” (paragraphs 10-15).



I declare under penalty of perjury that the foregoing is true and correct.



DATED and SIGNED:
                                                  Digitally signed by JOHN ABOWD
JOHN ABOWD
____________________________________
                                                  Date: 2021.07.25 20:45:38 -04'00'
John M. Abowd

Chief Scientist and Associate Director for Research and Methodology

United States Bureau of the Census




                                             37
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 40 of 110




             Appendix A
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 41 of 110



John M. Abowd

   Home        Professional Information       Courses        Recent News        Special Materials




  Professional Information
                                                                                                        Search …                   SEARCH




                                                                                                        INSTITUTIONS
  [Updated July 21, 2021]

                                                                                                        U.S. Census Bureau
  CONTACT INFORMATION                                                                                   Cornell Economics
  U.S. Census Bureau
                                                                                                        Labor Dynamics Institute

  Please do not send physical mail or packages to the U.S. Census Bureau. Use my email contact to get   NCRN node at Cornell
  a mailing address.                                                                                    CISER


  HQ 8H120 ATTN: Sara Sullivan
                                                                                                        OTHER INFORMATION
  4600 Silver Hill Road
  Private delivery services (FedEx, UPS, etc.) physical location:bSuitland, MD 20746
  USPS mail only:bWashington, DC 20233                                                                  Google Scholar
  Voice: +1.301.763.5880                                                                                ORCID
  Mobile: +1.202.591.0766
                                                                                                        RePEC/Ideas
  Fax: +1.301.763.8360
  Executive assistant Sara Sullivan: +1.301.763.5116                                                    SSRN
  E-mail:bjohn.maron.abowd@census.gov

  ILR School

  Pleasebdo not send physical mail or packages to Cornell University. Use my email contact to get a
  mailing address.

  Ives Hall
  Cornell University
  Ithaca, New York 14853-3901
  Assistant: LDI@cornell.edu
  E-mail: john.abowd@cornell.edu

  Webpage:bhttps://blogs.cornell.edu/abowd/b or https://www.johnabowd.com


  Twitter: @john_abowd (opinions are my own)


  Short biography in PDF format



  CURRENT POSITIONS
  Chief Scientistband Associate Director for Research and Methodology,bU. S. Census Bureau, IPA June
  1, 2016 – March 27, 2020; Career Senior Executive Service March 29, 2020 —


  Edmund Ezra Day Professor Emeritus of Economics, Statistics and Data Science, July 1, 2021 —


  Member of the Graduate Fields ofbEconomics,bIndustrial and Labor Relations,bInformation
  Science,bandbStatistics



https://blogs.cornell.edu/abowd/bio/                                                                                                    1/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 42 of 110
  Research Associate,bNational Bureau of Economic Research, 1050 Massachusetts Avenue,
  Cambridge, Massachusetts 02138, September 1983 – (on leave while serving at the U.S. Census
  Bureau)

  Research AfØliate,bCentre de Recherche en Economie et Statistique/INSEE, 15, bd Gabriel Péri,
  92245 Malakoff Cedex France, November 1997 –

  Research Fellow,bIZA (Institute for the Study of Labor), P.O. Box 7240 D-53072 Bonn, Germany, June
  2002 —


  Research Fellow,bIAB (Institut für Arbeitsmarkt-und Berufsforschung), Dienstgebäude
  Weddigenstraβe 20-22, 90478 Nürnberg, Germany, January 2013 —

  President and Principal, ACES-Research, LLC,bjohn@aces-research.com, July 2007 —


  Editor,bJournal of Privacy and ConfidentialitybbOnline journal



  PREVIOUS AND VISITING POSITIONS
  Edmund Ezra DaybProfessor,bDepartment of Economics, Cornell University, July 2011 – June 2021

  Director,bLabor Dynamics Institute, Cornell University, October 2011 – June 30, 2020

  Founding member and Professor of Information Science (by courtesy),bFaculty of Computing and
  Information Science, July 2000 – April 2021

  Professor of Statistics and Data Science, September 2013 – April 2021

  Distinguished Senior Research Fellow,bUnited States Census Bureau, September 1998 – May 2016


  Associate Chair,bDepartment of Economics, Cornell University, August 2015 – May 2016

  Visiting Professor,bCenter for Labor Economics, University of California-Berkeley, August 2014 – July
  2015


  Director of Graduate Studies, Economics, July 2010 – June 2014


  Professor of Economics and Econometrics, University of Notre Dame, January 2008 – May 2008.

  Director,bCornell Institute for Social and Economic Researchb(CISER), July 1999 – December 2007

  Associate Director, Cornell Theory Center (becamebCornell University Center for Advanced
  Computing), September, 2006 – August 2007.


  Professor of Labor Economics, Cornell University, January 1990 – October 2001.


  Edmund Ezra Day Professor, School of Industrial and Labor Relations, November 2001 —


  Associate Director, Cornell Institute for Social and Economic Research (CISER), July 1998 – June
  1999.


  Chair, Department of Labor Economics, Cornell University, September 1992 – June 1998.

  Acting Director, CISER, January 1998-June 1998.


  Professeur invité, Laboratoire de Microéconomie Appliquée-Theorie Et Applications en
  Microéconomie et macroéconomie (LAMIA-TEAM), Université de Paris-I (Panthéon-Sorbonne), May
  1998.




https://blogs.cornell.edu/abowd/bio/                                                                      2/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 43 of 110
  Consultant, Centre de Recherche en Economie et Statistique (CREST), Institut National de la
  Statistique et des Etudes Economiques (INSEE), February 1997.

  Professeur invité, ERMES (Equipe de Recherche sur les Marchés, l’Emploi et la Simulation) Université
  Panthéon-Assas (Paris II), October 1995 – July 1996 (part time).

  Professor, Samuel Curtis Johnson Graduate School of Management, Cornell University (adjunct
  appointment), August 1987 – July 1995.

  Chercheur étranger, Institut National de la Statistique et des Etudes Economiques (INSEE), Paris,
  Department of Research, August 1991 – July 1992, January 1993, January 1994.

  Professeur visitant, HEC (Hautes Etudes Commerciales, Paris) Department of Finance and
  Economics, September 1991 – July 1992 and January 1993, December 1993 – January 1994.


  Professeur visitant, CREST (Centre de Recherche en Statistiqu et Economie, Paris), September 1991 –
  July 1992, July 1993.


  Associate Professor with tenure, Cornell University, August 1987 – December 1989.


  Research Associate, Industrial Relations Section, Department of Economics, Princeton University,
  September 1986 – August 1987.

  Visiting Associate Professor of Economics, Department of Economics, Massachusetts Institute of
  Technology, September 1985 – August 1986.

  Associate Professor of Econometrics and Industrial Relations, Graduate School of Business,
  University of Chicago, September 1982 – August 1986. Assistant Professor, September 1979 –
  August 1982. Visiting Assistant Professor, September 1978 – August 1979.


  Senior Study Director/Research Associate, NORC/Economics Research Center, 6030 Ellis Avenue,
  Chicago, Illinois 60637, September 1978 – August 1986.

  Academic Consultant, Centre for Labour Economics, London School of Economics, January 1979 –
  April 1979.

  Assistant Professor of Economics, Department of Economics, Princeton University, September 1977
  – August 1979 (on leave September 1978 – August 1979). Lecturer in Economics, September 1976 –
  August 1977.


  Associate Editor,bJournal of Business and Economic Statistics, 1983 – 1989.


  Editorial Board,bJournal of Applied Econometrics, 1987 – 1989.


  Associate Editor,bJournal of Econometrics, 1987 – 1989.



  EDUCATION
  Ph.D. Department of Economics, University of Chicago, December 1977.
  Thesis: An Econometric Model of the U.S. Market for Higher Education


  M.A. Department of Economics, University of Chicago, March 1976.


  A.B. Department of Economics (with highest honors), University of Notre Dame, May 1973.



  LANGUAGES
  English (native), French




https://blogs.cornell.edu/abowd/bio/                                                                     3/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 44 of 110

  HONORS AND FELLOWSHIPS
  Fellow, American Association for the Advancement of Science (elected October 2020)


  Julius Shiskin Award, American Statistical Association, Business and Economic Statistics Section
  (2016)


  Cornell University,bGraduate and Professional Student Assembly Award for Excellence in Teaching,
  Advising, and Mentoringb(May 2015)

  Fellow,bEconometric Societyb(elected November 2014)


  Roger Herriot Award, American Statistical Association, Government and Social Statistics Sections
  (2014)


  Elected member,bInternational Statistical Instituteb(March 2012)

  Council of Sections (2014-2016), Chair (2013)bBusiness and Economic Statistics Sectionb(Chair-elect
  2012), American Statistical Association

  President (2014-2015),bSociety of Labor Economists, President-elect (2013-2014), Vice President
  (2011-2013)


  Fellow, The American Statistical Associationb(elected August 2009)

  Fellow, Society of Labor Economistsb(elected November 2006)

  La bourse de haut niveau du Ministère de la Recherche et de la Technologie, fellowship for research at
  the Institut National de la Statistique et des Etudes Economiques (INSEE) awarded by the French
  Government, September 1991 – February 1992.

  National Institute of mental Health postdoctoral fellow at NORC, September 1978 – August 1980.


  National Institute of Mental Health pre-doctoral fellow at the University of Chicago, September 1973
  – June 1976.



  TEACHING EXPERIENCE
  Graduate:

  Microeconometrics using Linked Employer-Employee Datab(CREST-ENSAE)
  Understanding Social and Economic Datab(Cornell, co-instructor: Lars Vilhuber)
  Third-year Research Seminar I and II (Cornell)
  Seminar in Labor Economics I, II, and III (Cornell)
  Microéconometrie des Données Appariées (CREST-GENES, in French)
  Microéconomie et Microéconometrie du Travail (Université de Paris I, in French)
  Economie du Travail (Université de Paris II, in French)
  Economics of Compensation and Organization (Cornell)
  International Human Resource Management (Cornell)
  Corporate Finance (Hautes Etudes Commerciales, Paris)
  International Human Resource Management (HEC, Paris)
  Workshop in Labor Economics (Cornell)
  Economics of Collective Bargaining (Cornell)
  Executive Compensation (Cornell)
  Labor Economics (MIT)
  Labor and Public Policy (MIT)
  Applied Econometrics I, II (Chicago)
  Introduction to Industrial Relations (Chicago)
  Econometric Theory I (Chicago)
  Industrial Relations and International Business (Chicago)

https://blogs.cornell.edu/abowd/bio/                                                                       4/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 45 of 110
  Workshop in Economics and Econometrics (Chicago)
  Econometric Analysis of Time Series (Princeton)
  Mathematics for Economists (Princeton)


  Undergraduate:

  Understanding Social and Economic Datab(Cornell, co-instructor: Lars Vilhuber)
  Introductory Microeconomicsb(Cornell)
  Economics of Employee BeneØts (Cornell)
  Economics of Wages and Employment (Cornell)
  Corporate Finance (Cornell)
  Introduction to Econometrics (Princeton)
  Microeconomics (Princeton)



  BIBLIOGRAPHY
  Books


       1. Abowd, John M. and Francis Kramarz (eds.)bThe Microeconometrics of Human Resource
          Management, special issue ofbAnnales d’économie et de statistiqueb41/42 (Paris: ADRES,
          January/June 1996).
       2. Abowd, John M. and Richard B. Freeman (eds.)bImmigration, Trade and the Labor
          Marketb(Chicago: University of Chicago Press for the National Bureau of Economic Research,
          1991).

  Articles

       1. McKinney, Kevin L., John M. Abowd, and John Sabelhaus, “United States Earnings Dynamics:
          Inequality, Mobility, and Volatility,” In Raj Chetty, John N. Friedman, Janet C. Gornick, Barry
          Johnson, and Arthur Kennickel, eds., Measuring the Distribution and Mobility of Income and
          Wealth, (Chicago: University of Chicago Press for the National Bureau of Economic Research,
          2021), forthcoming. [download preprint] [download chapter (open access)]
       2. Abowd, John M. “OfØcial Statistics at the Crossroads: Data Quality and Access in an Era of
          Heightened Privacy Risk,” The Survey Statistician, Vol. 83 (January 2021):23-26. [download
          (open access)]
       3. McKinney, Kevin L., Andrew S. Green, Lars Vilhuber and John M. Abowd “Total Error and
          Variability Measures for the Quarterly Workforce Indicators and LEHD Origin-Destination
          Employment Statistics in OnTheMap” Journal of Survey Statistics and Methodology
          (November 2020). [download arxiv preprint], DOI: https://doi.org/10.1093/jssam/smaa029,
          supplemental online materials DOI: https://doi.org/10.5281/zenodo.3951670
       4. Abowd, John M., Ian M. Schmutte, William Sexton, and Lars Vilhuber “Why the Economics
          Profession Must ActivelybParticipate in the Privacy Protection Debate,” American Economic
          Association: Papers and Proceedings, Vol. 109 (May 2019): 397-402,
          DOI:10.1257/pandp.20191106. [download preprint]
       5. Abowd, John M. and Ian M. Schmutte “An Economic Analysis of Privacy Protection and
          Statistical Accuracy as Social Choices,” American Economic Review,bVol. 109, No. 1 (January
          2019):171-202, DOI:10.1257/aer.20170627. [AER, ArXiv preprint, Replication information]
       6. Weinberg, Daniel H., John M. Abowd, Robert F. Belli, Noel Cressie, David C. Folch, Scott H.
          Holan, Margaret C. Levenstein, Kristen M. Olson, Jerome P. Reiter, Matthew D. Shapiro, Jolene
          Smyth, Leen-Kiat Soh, Bruce D. Spencer, Seth E. Spielman, Lars Vilhuber, and Christopher K.
          Wikle “Effects of a Government-Academic Partnership: Has the NSF-Census Bureau Research
          Network Helped Secure the Future of the Federal Statistical System?” Journal of Survey
          Statistics and Methodologyb(2018) DOI:10.1093/jssam/smy023. [download, open access]
          [download preprint]
       7. Abowd, John M., Ian M. Schmutte and Lars Vilhuber “Disclosure Limitation and ConØdentiality
          Protection in Linked Data,” in A.Y. Chun, M. Larson, J. Reiter, and G. Durrant (eds.)
          Administrative Records for Survey Methodology (New York: Wiley, forthcoming). [download
          preprint]
       8. Abowd, John M., Kevin L. McKinney and Ian M. Schmutte “Modeling Endogenous Mobility in
          Earnings Determination,” Journal of Business and Economic Statistics Vol. 37, Issue 3

https://blogs.cornell.edu/abowd/bio/                                                                        5/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 46 of 110
         (2019):405-418. DOI: 10.1080/07350015.2017.1356727. [download preprint] [JBES]
       9. Abowd, John M., Francis Kramarz, Sébastien Perez-Duarte, and Ian Schmutte “Sorting
          between and within Industries: A Testable Model of Assortative Matching,” Annals of
         Economics and Statisticsb129 (March 2018): 1-32. NBER WP-20472. [download preprint]
         [programs] [data]
      10. Abowd, John M., Kevin L. McKinney and Nellie Zhao “Earnings Inequality and Mobility Trends
          in the United States: Nationally Representative Estimates from Longitudinally Linked
          Employer-Employee Data,” Journal of Labor Economicsb36, S1 (January 2018):S183-S300 DOI:
         10.1086/694104. [download, not copyrighted] [download preprint]
      11. Abowd, John M. “How Will Statistical Agencies Operate When All Data Are Private?” Journal
         of Privacy and ConØdentiality, Vol. 7, Issue 3, Article 1 (2017). [download, open journal]
      12. Haney, Samuel, Ashwin Machanavajjhala, John M. Abowd, Matthew Graham, Mark Kutzbach,
         and Lars Vilhuber “Utility Cost of Formal Privacy for Releasing National Employer-Employee
         Statistics,” ACM SIGMOD 2017, DOI: 10.1145/3035918.3035940. [download]
      13. Abowd, John M. and Kevin L. McKinney “Noise Infusion as a ConØdentiality Protection
          Measure for Graph-based Statistics”bStatistical Journal of the International Association for
         OfØcial Statisticsb(2016) Vol. 32, No. 1, pp. 127-135, DOI: 10.3233/SJI-160958. [download
          article, open access] [download preprint]
      14. Abowd, John M. and Ian Schmutte “Economic Analysis and Statistical Disclosure
          Limitation”bBrookings Panel on Economic Activityb(Spring 2015): 221-267. [download article
          and discussion, open access] [download preprint]
      15. Schneider, Matthew J. and John M. Abowd “A New Method for Protecting Interrelated Time
          Series with Bayesian Prior Distributions and Synthetic Data,”bJournal of the Royal Statistical
          Society, Series A (2015) DOI:10.1111/rssa.12100. [download preprint]
      16. Lagoze, Carl, William C. Block, Jeremy Williams, Lars Vilhuber, and John M. Abowd “Data
          Management of ConØdential Data.”bInternational Journal of Digital Curationb8, no. 1 (2013):
          265–278. doi:10.2218/ijdc.v8i1.259. [download preprint]
      17. Abowd, John M. and Martha H. Stinson “Estimating Measurement Error in Annual Job
          Earnings: A Comparison of Survey and Administrative Data,” Review of Economics and
          Statistics, Vol. 95, No. 5 (December 2013): 1451-1467. doi:10.1162/REST_a_00352.
          [download, not copyrighted]
      18. Abowd, John M., Matthew J. Schneider and Lars Vilhuber “Differential Privacy Applications to
         Bayesian and Linear Mixed Model Estimation,”bJournal of Privacy and ConØdentiality: Vol. 5:
          Iss. 1 (2013): Article 4. [download, open access]
      19. Abowd, John M., Francis Kramarz, Paul Lengermann, Kevin L. McKinney, and Sébastien Roux
          “Persistent Inter-Industry Wage Differences: Rent Sharing and Opportunity Costs,”bIZA
          Journal of Labor Economics, 2012, 1:7, doi:10.1186/2193-8997-1-7. [download, open access]
          [online Appendix]
      20. Abowd, John M., Lars Vilhuber and William Block “A Proposed Solution to the Archiving and
          Curation of ConØdential ScientiØc Inputs,” in J. Domingo-Ferrer and I. Tinnirello, eds.,bPrivacy
          in Statistical Databasesb2012, LNCS 7556, pp. 216–225, (2012). [download, open access]
      21. Abowd, John M. and Lars Vilhuber “Did the Housing Price Bubble Clobber Local Labor Markets
          When It Burst?”bAmerican Economic Review Papers and ProceedingsbVol. 102, No. 3 (May
          2012): 589-93, doi:pdfplus/10.1257/aer.102.3.589. [download preprint] [online Appendix]
          [data Readme] [data]
      22. Abowd, John M., R. Kaj Gittings, Kevin L. McKinney, Bryce E. Stephens, Lars Vilhuber, and
          Simon Woodcock “Dynamically Consistent Noise Infusion and Partially Synthetic Data As
          ConØdentiality Protection Measures for Related Time-series,” Federal Committee on
          Statistical Methodology, OfØce of Management and Budget, 2012 Research Conference
          Papers. [download, open access, cited on May 21, 2012] [download archival copy].
      23. Abowd, John M. and Matthew Schneider “An Application of Differentially Private Linear Mixed
          Modeling,” ICDMW, pp. 614-619, 2011 IEEE 11th International Conference on Data Mining
          Workshops, 2011. [download, open access]
      24. Kinney, Satkartar K. , Jerome P. Reiter, Arnold P. Reznek, Javier Miranda, Ron S. Jarmin, and
          John M. Abowd “Towards Unrestricted Public Use Business Micro-data: The Synthetic
          Longitudinal Business Database,”bInternational Statistical Review, Vol. 79, No. 2 (December
          2011):362-84, doi:10.1111/j.1751-5823.2011.00153.x. [download, subscription required]
          [download preprint]
      25. Abowd, John M. and Lars Vilhuber “National Estimates of Gross Employment and Job Flows
          from the Quarterly Workforce Indicators with Demographic and Industry Detail,”bJournal of

https://blogs.cornell.edu/abowd/bio/                                                                         6/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 47 of 110
         Econometrics,bVol. 161 (March 2011): 82-99, doi: 10.1016/j.jeconom.2010.09.008. [download
         preprint] [data]
      26. Abowd, John M., Bryce Stephens, Lars Vilhuber, Fredrik Andersson, Kevin L. McKinney, Marc
          Roemer, and Simon Woodcock “The LEHD Infrastructure Files and the Creation of the
          Quarterly Workforce Indicators” in T. Dunne, J.B. Jensen and M.J. Roberts, eds.,bProducer
         Dynamics: New Evidence from Micro Datab(Chicago: University of Chicago Press for the
         National Bureau of Economic Research, 2009), pp. 149-230. [download, not copyrighted]
          [archival copy]
      27. Abowd, John M., Kevin McKinney and Lars Vilhuber “The Link between Human Capital, Mass
          Layoffs, and Firm Deaths” in T. Dunne, J.B. Jensen and M.J. Roberts, eds.,bProducer Dynamics:
         New Evidence from Micro Datab(Chicago: University of Chicago Press for the National Bureau
         of Economic Research, 2009), pp. 447-472. [download, not copyrighted] [archival copy]
      28. Abowd, John M. and Lars Vilhuber “How Protective are Synthetic Data,” in J. Domingo-Ferrer
          and Y. Saygun, eds.,bPrivacy in Statistical Databases, (Berlin: Springer-Verlag, 2008), pp. 239-
         246. [download preprint]
      29. Abowd, John M., Francis Kramarz and Simon Woodcock “Econometric Analyses of Linked
          Employer-Employee Data,” in L. Mátyás and P. Sevestre, eds.,bThe Econometrics of Panel
          Datab(The Netherlands: Springer, 2008), pp. 727-760. [download preprint]
      30. Abowd, John M., John Haltiwanger and Julia Lane “Wage Structure and Labor Mobility in the
          United States,” in E. P. Lazear and K. L. Shaw, eds., Wage Structure, Raises, and Mobility:
          International Comparisons of the Structure of Wages within and Across Firms (Chicago:
          University of Chicago Press for the National Bureau of Economic Research, 2008), pp. 81-100.
          [download] [download preprint]
      31. Machanavajjhala Ashwin, Daniel Kifer, John M. Abowd, Johannes Gehrke, and Lars Vilhuber
          “Privacy: Theory Meets Practice on the Map,” International Conference on Data Engineering
          (ICDE) 2008: 277-286, doi:10.1109/ICDE.2008.4497436. [download preprint])
      32. Abowd, John M. and Francis Kramarz “Human Capital and Worker Productivity: Direct
          Evidence from Linked Employer-Employee Data,” Annales d’Economie et de Statistique, No.
          79/80, (Juillet/Décembre 2005): 323-338. [download preprint]
      33. Torra, V. J.M. Abowd and J. Domingo-Ferrer “Using Mahalanobis Distance-Based Record
          Linkage for Disclosure Risk Assessment,” in J. Domingo-Ferrer and Luisa Franconi (eds.)
          Privacy in Statistical Databases (Berlin: Springer-Verlag, 2006), pp. 233-242. [download
          preprint]
      34. Abowd, John M., Francis Kramarz and Sébastien Roux “Wages, Mobility and Firm
          Performance: Advantages and Insights from Using Matched Worker-Firm Data,”bEconomic
          Journal, Vol. 116, (June 2006): F245–F285. [download preprint]
      35. Abowd, John M., Francis Kramarz and Sébastien Roux “Heterogeneity in Firms’ Wages and
          Mobility Policies,” in H. Bunzel, B.J. Christensen, G.R. Neumann and J-M. Robin, eds.,bStructural
          Models of Wage and Employment Dynamics, (Amsterdam: Elsevier Science, 2006), pp. 237-
          268. [download preprint]
      36. Abowd, John M. and Lars Vilhuber “The Sensitivity of Economic Statistics to Coding Errors in
          Personal IdentiØers,”bJournal of Business and Economics Statistics, Vol. 23, No. 2 (April 2005):
          133-152,bJBESbJoint Statistical Meetingsinvited paper with discussion and “Rejoinder” (April
          2005): 162-165. [download preprint].
      37. Abowd, John M., John Haltiwanger, Ron Jarmin, Julia Lane, Paul Lengermann, Kristin McCue,
          Kevin McKinney, and Kristin Sandusky “The Relation among Human Capital, Productivity and
          Market Value: Building Up from Micro Evidence,” inbMeasuring Capital in the New Economy, C.
          Corrado, J. Haltiwanger, and D. Sichel (eds.), (Chicago: University of Chicago Press for the
          NBER, 2005), Chapter 5, pp. 153-198. [download, not copyrighted] [download preprint]
      38. Abowd, John M. and Simon Woodcock “Multiply-Imputing ConØdential Characteristics and
          File Links in Longitudinal Linked Data,” in J. Domingo-Ferrer and V. Torra (eds.)bPrivacy in
          Statistical Databasesb(Berlin: Springer-Verlag, 2004), pp. 290-297. [download preprint]
      39. Abowd, John M., John Haltiwanger and Julia Lane “Integrated Longitudinal Employee-
          Employer Data for the United States,”bAmerican Economic Review Papers and Proceedings,
          Vol. 94, No. 2 (May 2004): 224-229. [download preprint]
      40. Abowd, John M. and Julia Lane “New Approaches to ConØdentiality Protection: Synthetic
          Data, Remote Access and Research Data Centers,” in J. Domingo-Ferrer and V. Torra
          (eds.)bPrivacy in Statistical Databasesb(Berlin: Springer-Verlag, 2004), pp. 282-289. [download
          preprint]



https://blogs.cornell.edu/abowd/bio/                                                                          7/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 48 of 110
      41. Abowd, John M. and Francis Kramarz “The Costs of Hiring and Separations,”bLabour
          Economics, Vol. 10, Issue 5 (October 2003): 499-530. [download preprint]
      42. Abowd, John M. “Unlocking the Information in Integrated Social Data,”bNew Zealand Economic
          Papers, 0077-9954, Vol. 36, No. 1 (June 2002): 9-31.[download preprint]
      43. Abowd, John M. and Orley Ashenfelter “Using Price Indices and Sale Rates to Assess Short Run
         Changes in the Market for Impressionist and Contemporary Paintings” inbThe Economics of Art
         Auctions, G. Mosetto and M. Vecco (eds.), (Milan: F. Angeli Press, 2002). [download preprint]
         [access book]
      44. Abowd, John M. and Simon Woodcock “Disclosure Limitation in Longitudinal Linked Data,”
          inbConØdentiality, Disclosure and Data Access: Theory and Practical Applications for Statistical
         Agencies, P. Doyle, J. Lane, J. Theeuwes, and L. Zayatz (eds.), (Amsterdam: North Holland,
         2001), 215-277. [download preprint]
      45. Abowd, John M., Bruno Crépon and Francis Kramarz “Moment Estimation with Attrition: An
          Application to Economic Models,”bJournal of the American Statistical Association,b96, No. 456
         (December 2001): 1223-1231. [download preprint]
      46. Abowd, John M., Francis Kramarz, David Margolis, and Kenneth Troske “The Relative
          Importance of Employer and Employee Effects on Compensation: A Comparison of France and
          the United States,”bJournal of the Japanese and International Economies. Vol. 15, No. 4,
          (December 2001): 419-436. [download preprint]
      47. Abowd, John M. Julia Lane and Ronald Prevost “Design and Conceptual Issues in Realizing
          Analytical Enhancements through Data Linkages of Employer and Employee Data” in
          thebProceedings of the Federal Committee on Statistical Methodology, November 2000.
          [download preprint]
      48. Abowd, John M., Francis Kramarz, David Margolis and Kenneth Troske “Politiques salariales et
          performances des entreprises : une comparaison France/Etats-Unis,”bEconomie et Statistique,
          No. 332-333 (2000): 27-38. [Corporate Wage Policies and Performances: Comparing France
          with the United States] [download preprint]
      49. Abowd, John M. and David Kaplan “Executive Compensation: Six Questions That Need
          Answering,”bJournal of Economic Perspectives,b13 (1999): 145-168. [Preprint and
          supplementary materials available atbhttp://hdl.handle.net/1813/56585]
      50. Abowd, John M., Patrick Corbel and Francis Kramarz “The Entry and Exit of Workers and the
          Growth of Employment: An Analysis of French Establishments”bReview of Economics and
          Statistics, 81(2), (May 1999): 170-187. [download preprint]
      51. Abowd, John M. and Francis Kramarz “Econometric Analysis of Linked Employer-Employee
          Data,”bLabour Economics,b6(March 1999): 53-74. [download preprint]
      52. Abowd, John M., Hampton Finer and Francis Kramarz “Individual and Firm Heterogeneity in
          Compensation: An Analysis of Matched Longitudinal Employer-Employee Data for the State of
          Washington” in J. Haltiwangerbet al.b(eds.)bThe Creation and Analysis of Employer-Employee
          Matched Data, (Amsterdam: North Holland, 1999), pp. 3-24.b[download preprint]
      53. Abowd, John M. and Francis Kramarz “The Analysis of Labor Markets Using Matched
          Employer-Employee Data,” in O. Ashenfelter and D. Card (eds.)bHandbook of Labor Economics,
          Volume 3(B), Chapter 40 (Amsterdam: North Holland, 1999), pp. 2629-2710. [download
          preprint]
      54. Abowd, John M. Francis Kramarz and David Margolis “High Wage Workers and High Wage
          Firms,”bEconometrica,b67(2) (March 1999): 251-333. [download preprint]
      55. Abowd, John M. Francis Kramarz, Thomas Lemieux, and David Margolis “Minimum Wages and
          Youth Employment in France and the United States,” in D. BlanchÙower and R. Freeman
          (eds.)bYouth Employment and Joblessness in Advanced Countriesb(Chicago: University of
          Chicago Press, 1999), pp. 427-472. [download] [download preprint]
      56. Abowd, John M. and Francis Kramarz “Internal and External Labor Markets: An Analysis of
          Matched Longitudinal Employer-Employee Data” in J. Haltiwanger, M. Manser, and R. Topel
          (eds.)bLabor Statistics and Measurement Issuesb(Chicago: University of Chicago Press, 1998),
          pp. 357-370. [download] [download preprint]
      57. Abowd, John M., Francis Kramarz, David Margolis and Kenneth Troske “The Relative
          Importance of Employer and Employee Effects on Compensation: A Comparison of France and
          the United States,” inbComparaisons internationales de salairesb(Paris: Ministère du travail et
          des affaires sociales and INSEE, 1996), pp. 315-327.
      58. Abowd, John M. and Laurence Allain “Compensation Structure and Product Market
          Competition,”bAnnales d’économie et de statistique, (January/June 1996, No. 41/42): 207-217.
         [download preprint]

https://blogs.cornell.edu/abowd/bio/                                                                         8/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 49 of 110
      59. Abowd, John M., Francis Kramarz and Antoine Moreau “Product Quality and Worker
         Quality,”bAnnales d’économie et de statistique, (January/June 1996, No. 41/42): 300-322.
         [download]
      60. Abowd, John M. and Francis Kramarz “The Microeconometrics of Human Resource
          Management: International Studies of Firm Practices, Introduction and Overview,”bAnnales
          d’économie et de statistique, (January/June 1996, No. 41/42): 1-9 (French), 11-19 (English).
      61. Abowd, John M. and Francis Kramarz “Les Politiques Salarialesb: Individus et Entreprises”
          (Compensation Policies: Individuals and Firms),bRevue Economiqueb47 (May 1996): 611-622.
         [download preprint]
      62. Abowd, John M. and Francis Kramarz “The Economic Analysis of Compensation Systems:
          Collective and Individual” in Norman Bowes and Alex Grey, eds.bJob Creation and Loss:
          Analysis, Policy and Data Developmentb(Paris: OECD, 1996), pp. 47-54.
      63. Abowd, John M. and Michael Bognanno “International Differences in Executive and
          Managerial Compensation” in R.B. Freeman and L. Katz, eds.bDifferences and Changes in Wage
          Structuresb(Chicago: NBER, 1995), pp. 67-103. [download]
      64. Abowd, John M. and Thomas Lemieux “The Effects of Product Market Competition on
          Collective Bargaining Agreements:b The Case of Foreign Competition in Canada,”bQuarterly
          Journal of Economicsb108 (November 1993): 983-1014.
      65. Abowd, John M. and Francis Kramarz “A Test of Negotiation and Incentive Compensation
          Models Using Longitudinal French Enterprise Data,” in J.C. van Ours, G.A. Pfann and G. Ridder,
          eds.bLabour Demand and Equilibrium Wage FormationbContributions to Economic Analysis
          (Amsterdam: North-Holland, 1993), pp. 111-46. [download preprint]
      66. Abowd, John M. and Richard B. Freeman “Introduction and Summary” in J.M. Abowd and R.B.
          Freeman, eds.bImmigration, Trade and the Labor Marketb(Chicago: NBER, 1991), pp. 1-25.
          [download]
      67. Abowd, John M. and Thomas Lemieux “The Effects of International Competition on Collective
          Bargaining Outcomes:b A Comparison of the United States and Canada,” in J.M. Abowd and R.B.
          Freeman, eds.bImmigration, Trade and the Labor Marketb(Chicago: NBER, 1991), pp. 343-67.
          [download]
      68. Abowd, John M. “The NBER Trade and Immigration Data Files,” in J.M. Abowd and R.B.
          Freeman, eds.bImmigration, Trade and the Labor Marketb(Chicago: NBER, 1991), pp. 407-21.
          [download]
      69. Abowd, John M. “Does Performance-based Compensation Affect Corporate
          Performance?”bIndustrial and Labor Relations Reviewb43:3 (February 1990): 52S-73S.b
          Reprinted inbDo Compensation Policies Matter?bR.G. Ehrenberg, ed. (Ithaca, NY: ILR Press,
          1990), pp. 52-73.
      70. Abowd, John M., George Milkovich and John Hannon “The Effects of Human Resource
          Management Decisions on Shareholder Value,”bIndustrial and Labor Relations Reviewb43:3
          (February 1990): 203S-236S. Reprinted inbDo Compensation Policies Matter?bR.G. Ehrenberg,
          ed. (Ithaca, NY: ILR Press, 1990), pp. 203-236.
      71. Abowd, John M. “The Effect of Wage Bargains on the Stock Market Value of the
          Firm,”bAmerican Economic Reviewb79:4 (September 1989): 774-800. (working paper title:
          “Collective Bargaining and the Division of the Value of the Enterprise.”)
      72. Abowd, John M. and Joseph Tracy “Market Structure, Strike Activity, and Union Wage
          Settlements,”bIndustrial Relationsb57:2 (Spring 1989): 227-50.
      73. Abowd, John M. and David Card “On the Covariance Structure of Earnings and Hours
          Changes,”bEconometricab57:2 (March, 1989): 411-45.
      74. Vroman, Wayne and John M. Abowd “Disaggregated Wage Developments,”bBrookings Papers
          on Economic Activityb(1:1988): 313-46.
      75. Abowd, John M. and David Card “Intertemporal Labor Supply and Long Term Employment
          Contracts,”bAmerican Economic Reviewb77:1 (March 1987): 50-68.
      76. Abowd, John M. “New Development in Longitudinal Data Collection for Labor Market
          Analysis:b Collective Bargaining Data,”bAmerican Statistical Association 1985 Proceedings of
          the Business and Economic Statistics Sectionb(Washington, DC: ASA, 1985). (invited paper)
      77. Abowd, John M. and Arnold Zellner “Estimating Gross Labor Force Flows,”bJournal of Business
          and Economic Statistics 3b(July 1985): 254-283.
      78. Abowd, John M. and Arnold Zellner “Application of Adjustment Techniques to U.S. Gross Flow
          Data,”bGross Flows in Labor Force Statistics, edited by Paul Flaim and Carma Hogue, Bureau of
          the Census/Bureau of Labor Statistics Conference Volume (Washington, DC: GPO, 1985).



https://blogs.cornell.edu/abowd/bio/                                                                       9/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 50 of 110
      79. Abowd, John M. and Mark Killingsworth “Employment, Wages, and Earnings of Hispanics in the
         Federal and Nonfederal Sectors: Methodological Issues and Their Empirical Consequences,”
         inbHispanics in the U.S. Economy, edited by G. Borjas and M. Tienda (New York: Academic
         Press, 1985), pp. 77-125.
      80. Abowd, John M. “Economic and Statistical Analysis of Discrimination in Job
          Assignment,”bIndustrial Relations Research Association Proceedings of the Thirty-Sixth Annual
          Meetingsb(Madison, WI: IRRA, 1984), pp. 34-47. (invited paper)
      81. Abowd, John M. and Mark Killingsworth “Do Minority/White Unemployment Differences
          Really Exist,”bJournal of Business and Economic Statisticsb2 (January 1984): 64-72.
      82. Abowd, John M. and Arnold Zellner “Estimating Gross Labor Force Flows,”bAmerican Statistical
         Association 1983 Proceedings of the Business and Economic Statistics Sectionb(Washington,
         DC: ASA, 1983), pp. 162-67.
      83. Abowd, John M. and Mark Killingsworth “Sex Discrimination, Atrophy and the Male-Female
          Wage Differential,”bIndustrial Relationsb22 (Fall 1983): 387-402.
      84. Abowd, John M. and Henry S. Farber “Job Queues and the Union Status of Workers,”bIndustrial
          and Labor Relations Reviewb35 (April 1982): 354-67. [download]
      85. Abowd, John M. and Orley Ashenfelter “Anticipated Unemployment, Temporary Layoffs and
          Compensating Wage Differentials,” inbStudies in Labor Markets, edited by S. Rosen (Chicago:
          University of Chicago Press for the NBER, 1981), pp. 141-170. [download]
      86. Abowd, John M. “An Econometric Model of Higher Education,” inbbManaging Higher Education:
          Economic Perspectives, A Monograph of the Center for the Management of Public and
          NonproØt Enterprises (Chicago: University of Chicago Press, 1981), pp. 1-56.
      87. Mulvey, Charles and John M. Abowd “Estimating the Union/Nonunion Wage Differential: A
          Statistical Issue,”bEconomica,b47 (February 1980): 73-79.
      88. Abowd, John M. and T. James Trussell “Teenage Mothers, Labor Force Participation, and Wage
          Rates,”bCanadian Studies in Populationb(1980): 33-48.

  Monographs

       1. Abowd, John M., William R. Bell, J. David Brown, Michael B. Hawes , Misty L. Heggeness,
          Andrew D. Keller, Vincent T. Mule Jr., Joseph L. Schafer, Matthew Spence, Lawrence Warren,
          and Moises Yi Determination of the 2020 U.S. Citizen Voting Age Population (CVAP) Using
          Administrative Records and Statistical Methodology Technical Report, U.S. Census Bureau,
          Center for Economic Studies, October 2020 [census.gov] [repec.org stable url]
       2. Abowd, John M., Martha H. Stinson and Gary BenedettobFinal Report to the Social Security
          Administration on the SIPP/SSA/IRS Public Use File Project, November 2006. [download
          archival copy and Excel tables at http://hdl.handle.net/1813/43929]
       3. Abowd, John M. and Michael Bognanno “The Center for Advanced Human Resource Studies
          Managerial Compensation Database: User’s Guide,” March 1991.
       4. Abowd, John M. and Michael Bognanno “The Center for Advanced Human Resource Studies
          Managerial Compensation Database: Technical Guide,” March 1991.
       5. Abowd, John M.bAn Econometric Model of the U.S. Market for Higher Educationb(New York:
          Garland Press, 1984).
       6. Abowd, John M. and Mark Killingsworth “Employment, Wages, and Earnings of Hispanics in the
          federal and Nonfederal Sectors,” inbHispanics in the Labor Force: A Conference Report, edited
          by G. Borjas and M. Tienda.b Final Report to the National Employment Policy Commission
          (Washington, DC: GPO, 1982).
       7. Abowd, John M. “Program Evaluation: New Panel Data Methods for Evaluating Training
          Effects,” inbProgram Evaluation Final Report to the U.S. Department of Laborb(Contract No. 23-
          17-80-01) (Washington, DC: NTIS, 1983).
       8. Abowd, John M. and Mark Killingsworth “Employment, Wages, and Earnings of Hispanics in the
          federal and Nonfederal Sectors,” inbHispanics in the Labor Force: A Conference Report, edited
          by G. Borjas and M. Tienda.b Final Report to the National Employment Policy Commission
          (Washington, DC: GPO, 1982).
       9. Abowd, John M. “Minority Unemployment, Compensating Differentials and the Effectiveness
          of the EEOC,” inbIssues in Minority and Youth Unemployment Ønal Report to the U.S.
          Department of Laborb(Contract No. 20-17-80-44) (Washington, DC: NTIS, 1982)
      10. Abowd, John M. and Mark Killingsworth “Structural Models of the Effects of Minimum Wages
          on Employment by Age Groups,”bFinal Report of the Minimum Wage Study Commission,
          Volume 5 (Washington, DC: GPO, 1981).

https://blogs.cornell.edu/abowd/bio/                                                                       10/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 51 of 110
      11. Abowd, John M. and Mark Killingsworth “An Analysis of Hispanic Employment, Earnings and
          Wages with Special Reference to Puerto Ricans,”bFinal Report to the U.S. Department of
         Labor(Grant 21-36-78-61) (Washington, DC: NTIS, 1981).

  Miscellany

       1. Abowd, John M., Ian M. Schmutte, William Sexton, and Lars Vilhuber, Introductory Readings in
         Formal Privacy for Economists (May 8, 2019, updated regularly). [read, download]
       2. Abowd, John M., “The Census Bureau Tries to Be a Good Data Steward in the 21st Century”
         International Conference on Machine Learning (ICML) 2019 keynote address. [video, start at
         minute 18:00] [slides]
       3. GarØnkel, Simson L.,bJohn M. Abowd, andbChristian Martindale, “Understanding Database
         Reconstruction Attacks on Public Data,” ACMQueue, Vol. 16, No. 5 (September/October
         2018): 28-53. [download, not copyrighted]
       4. GarØnkel, Simson L., John M. Abowd and Sarah Powazekb “Issues Encountered Deploying
          Differential Privacy,” WPES’18 Proceedings of the 2018 Workshop on Privacy in the Electronic
         Society, Ontario, CA (October 2018): 133-137, DOI:10.1145/3267323.3268949. [ArXiv
          preprint]
       5. Abowd, John M. “The U.S. Census Bureau Adopts Differential Privacy,” KDD ’18 Proceedings of
          the 24th ACM SIGKDD International Conference on Knowledge Discovery & Data Mining,
          London, UK (August 2018): 2867, DOI:10.1145/3219819.3226070. [download, subscription
          required], [archival copy] [video]
       6. Abowd, John M.,bLorenzo Alvisi, Cynthia Dwork, Sampath Kannan, Ashwin Machanavajjhala,
          and Jerome Reiter “Privacy-Preserving Data Analysis for Federal Statistical Agencies,”
          Computing Community Consortium White Papers (January 2017). [CCC white paper archive;
          ArXiv preprint]
       7. Abowd, John M. “Why Statistical Agencies Need to Take Privacy-loss Budgets Seriously, and
          What It Means When They Do,” presented to the Federal Committee on Statistical
          Methodology, Policy Conference, December 7-8, 2016. [download]
       8. Vilhuber, Lars, John M. Abowd and Jerome P. Reiter “Synthetic Establishment Microdata
          around the World,”bStatistical Journal of the International Association for OfØcial Statistics,
          Vol. 32 (2016): 65-68. [download, open access] [download preprint]
       9. Abowd, John M. “Synthetic Establishment Data: Origins and Introduction to Current
          Research,”bStatistical Journal of the International Association for OfØcial Statistics, Vol. 30, No.
          2 (Summer 2014): 113-115. [download, subscription required] [download preprint]
      10. Benedetto, Gary, Martha H. Stinson and John M. Abowd “The Creation and Use of the SIPP
          Synthetic Beta,” U.S. Census Bureau Technical Paper (April 2013). [download]
      11. Abowd, John M. and Lars Vilhuber “Science, ConØdentiality, and the Public Interest,”bChance,
          Vol. 24, No. 3 (Fall 2011): 58-62. [download]
      12. Abowd, John M. “OnTheMap: Block-level Job Estimates Based on Longitudinally Integrated
          Employer-Employee Micro-data,”bAssociation of Public Data Users NewsletterbVol. 33, No. 2
          (March/April 2010): 10-19. [download]
      13. Abowd, John M. Kobbi Nissim and Chris Skinner “First Issue Editorial”bJournal of Privacy and
          ConØdentiality, Vol. 1, No. 1 (2009): 1-6. [download]
      14. Abowd, John M. “Comments on “Regional difference-in-differences in France using the
          German annexation of Alsace-Moselle in 1870-1918” by Matthieu Chemin and Etienne
          Wasmer”bNBER International Seminar on Macroeconomicsb(2008): 306-309. [download]
      15. Abowd, John M. and Julia Lane “The Economics of Data ConØdentiality,”bICP Bulletin, Volume
          4, No. 2 (August 2007):18-21. [download preprint]
      16. Abowd, John M. “Rapporteur comments: International Symposium on Linked Employer-
          Employee Data, Econometric Issues”bMonthly Labor Reviewb121:7 (July, 1998): 52-53.
      17. Abowd, John M. “Discussion of ‘How much do immigration and trade affect labor market
          outcomes’ by Geroge J. Borjas, Richard B. Freeman and Lawrence F. Katz.”bBrookings Papers in
          Economic Activityb(1997:I): 76-82.
      18. Abowd, John M. “Discussion of Gross Worker and Job Flows in Europe by M. Burda and C.
          Wyplosz.”bEuropean Economic Reviewb(1994): 1316-1320.
      19. Abowd, John M. “Discussion of ‘The Quality Dimension in Army Retention’ by Charles Brown.”
          in A. Meltzer (ed.)bThe Carnegie-Rochester Conference on Public Policyb33 (1990).
      20. Abowd, John M. “Immigration, Trade, and Labor Markets in Australia and Canada,”
         inbImmigration, Trade, and the Labor Market, edited by R.B. Freeman (Cambridge, Mass: NBER,

https://blogs.cornell.edu/abowd/bio/                                                                             11/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 52 of 110
         1988), pp. 29-34.
      21. Abowd, John M. “Discussion of ‘Public Sector Union Growth and Bargaining Laws: A
         Proportional Hazards Approach with Time-Varying Treatments’ by c. Ichniowski.” inbPublic
         Sector Unionism, edited by R. Freeman (Chicago: University of Chicago Press for the NBER,
         1988).
      22. Abowd, John M., Ross Stolzenberg and Roseann Giarusso “Abandoning the Myth of the
          Modern MBA Student,” Selections The Magazine of the Graduate Management Admission
         Council (Autumn 1986): 9-21.
      23. Abowd, John M., Brent Moulton and Arnold Zellner “The Bayesian Regression Analysis
         Package: BRAP User’s Manual Version 2.0,” H.G.B. Alexander Research Foundation, Graduate
         School of Business, University of Chicago, 1985.
      24. Abowd, John M. and Mark R. Killingsworth “The Minimum Wage Law Winners and Losers,”bThe
          Wall Street Journalb(August 1981).

  Working and Unpublished Papers

       1. McKinney, Kevin L. and John M. Abowd, “Male Earnings Volatility in LEHD before, during, and
          after the Great Recession,” (August 2020). [download preprint]
       2. Abowd, John M., Gary L. Benedetto, Simson L. GarØnkel et al. “The Modernization of Statistical
          Disclosure Limitation at the U.S. Census Bureau,” (August 2020). [download preprint]
       3. Abowd, John M., Ian M. Schmutte, William Sexton, and Lars Vilhuber “Suboptimal Provision of
          Privacy and Statistical Accuracy When They are Public Goods,” (June 2019). [download
          preprint]
       4. Abowd, John M., Joelle Abramowitz, Margaret C. Levenstein, Kristin McCue, Dhiren Patki,
         Trivellore Raghunathan, Ann M. Rodgers, Matthew D. Shapiro, Nada Wasi, 2019. “Optimal
         Probabilistic Record Linkage: Best Practice for Linking Employers in Survey and Administrative
         Data,” Working Papers 19-08, Center for Economic Studies, U.S. Census Bureau, handle:
          RePEc:cen:wpaper:19-08. [download preprint]
       5. McKinney, Kevin L. Andrew Green, Lars Vilhuber, and John M. Abowd “Total Error and
          Variability Measures with Integrated Disclosure Limitation for Quarterly Workforce
          Indicators and LEHD Origin Destination Employment Statistics in On The Map” (December
          2017). [download preprint]
       6. Abowd, John M. and Ian Schmutte “Revisiting the Economics of Privacy: Population Statistics
          and ConØdentiality Protection as Public Goods” (April 2017), [download preprint], published
         asbAbowd, John M. and Ian M. Schmutte “An Economic Analysis of Privacy Protection and
         Statistical Accuracy as Social Choices,” American Economic Review,bVol. 109, No. 1 (January
         2019):171-202, DOI:10.1257/aer.20170627. [AER, ArXiv preprint, Replication information]
       7. Abowd, John M. “Where Have All the (Good) Jobs Gone? (May 2014) Society of Labor
          Economists Presidential Address. [download preprint] [accompanying audio]
       8. Abowd, John M., John Haltiwanger, Julia Lane, Kevin McKinney and Kristin Sandusky
          “Technology and Skill: An Analysis of Within and Between Firm Differences” (March 2007)
          NBER WP-13043. [download preprint]
       9. Abowd, John M., Francis Kramarz, David N. Margolis, and Thomas Philippon “Minimum Wages
          and Employment in France and the United States” (February 2006). [archival download]
      10. Abowd, John M., Paul Lengermann and Kevin L. McKinney “The Measurement of Human
          Capital in the U.S. Economy,” (March 2003) [download Census, cited on September 1, 2015]
          [archival download]
      11. Abowd, John M., Robert Creecy and Francis Kramarz “Computing Person and Firm Effects
         Using Linked Longitudinal Employer-Employee Data,” (March 2002). [download Census, cited
         on September 1, 2015] [archival download] [Fortran source] [Support Øles] [VirtualRDC
         archive]


  MAJOR GRANTS AND RESEARCH CONTRACTS


       1. Associate Director for Research and Methodology and Chief Scientist U.S. Census Bureau,
          Intergovernmental Personnel Act (IPA) with Cornell University, June 1, 2016—March 27,
          2020.
       2. Research and Methodology Support Services, U.S. Census Bureau contract with Cornell
         University, June 1, 2015—May 31, 2016, $268,897.



https://blogs.cornell.edu/abowd/bio/                                                                       12/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 53 of 110
       3. The Economics of Socially EfØcient Privacy and ConØdentiality Management for Statistical
          Agencies, Alfred P. Sloan Foundation awarded to Cornell University, April 1, 2015—March 31,
          2019, $535,970. (co-PIs Lars Vilhuber and Ian Schmutte)
       4. RCN: Coordination of the NSF-Census Research Network, National Science Foundation
         SESb1237602bawarded to the National Institute of Statistical Sciences, July 15, 2012—June 30,
         2017, transferred to Cornell University, September 2014, $748,577. (PI Lars Vilhuber, other
         co-PIs Alan Karr, Jerome Reiter)
       5. NCRN-MN: Cornell Census-NSF Research Node: Integrated Research Support, Training and
          Data Documentation, National Science Foundation Grant SESb1131848bawarded to Cornell
         University, October 1, 2011—September 30, 2016, $2,999,614. (with William Block, Ping Li,
         and Lars Vilhuber)
       6. A Census-Enhanced Health and Retirement Study: A Proposal to Create and Analyze an HRS
          Dataset Enhanced with Characteristics of Employers, Alfred P. Sloan Foundation grant
         awarded to the Institute for Social Research, University of Michigan with a subcontract to
         Cornell University, September 1, 2011—August 31, 2016, Cornell component $349,608. (PI:
         Margaret Levenstein; other co-PIs: Matthew Shapiro, Kristin McCue and David Weir)
       7. Synthetic Data User Testing and Dissemination, National Science Foundation Grant
          SESb1042181bawarded to Cornell University, September 15, 2010 to September 14, 2013,
          $197,170. (Co-PI Lars Vilhuber)
       8. CDI-Type II: Collaborative Research: Integrating Statistical and Computational Approaches to
         Privacy, National Science Foundation Grant BCSb0941226bawarded to Cornell University,
         September 1, 2010—August 31, 2014, $409,296. (Other PIs: Aleksandra B Slavkovic, Stephen
         E. Fienberg, Sofya Raskhodnikova, and Adam Smith)
       9. TC:Large: Collaborative Research: Practical Privacy: Metrics and Methods for Protecting
          Record-level and Relational Data, National Science Foundation Grant TCb1012593bawarded to
          Cornell University, July 15, 2010 to July 14, 2015, $1,326,660. (Other PIs: Johannes Gehrke,
          Gerome Miklau, and Jerome Reiter)
      10. The Longitudinal Employer-Household Dynamics Program, U.S. Bureau of the Census,
         Interagency Personnel Act (IPA) with Cornell University, September 18, 1998 – September 17,
         2000, $260,000; renewed September 14, 2000—September 13, 2002, $320,000; contract
         renewed as consultant September 14, 2002—September 13, 2003 ($120,000); renewed as IPA
         September 15, 2003 – September 14, 2005 ($384,590); renewed as IPA September 15, 2005—
         September 14, 2007 ($425,215); new September 15, 2008—September 14, 2010 (497,897);
          renewed September 15, 2010—September 14, 2012 (532,893); continued as a contract with
          ACES-Research, LLC (September 17, 2012–September 16, 2013); re-established as IPA
          October 1, 2013—September 30, 2014 ($231,757); re-established as IPA November 14, 2014
          —May 31, 2015 ($229,095).
      11. Social Science Gateway to TeraGrid, National Science Foundation Grant SES 0922005
         awarded to Cornell University, July 1, 2009 to June 30, 2012, $393,523. (Co-PI Lars
         Vihuber)b[Cornell Chronicle Article] [ILR News Release]
      12. Joint NSF-Census-IRS Workshop on Synthetic Data and ConØdentiality Protection, July 2009
         Washington, DC, National Science Foundation Grant SES 0922494 awarded to Cornell
         University, July 1, 2009 to June 30, 2010, $18,480. (Co-PIs Lars Vilhuber, Jerome Reiter, and
         Ron Jarmin)
      13. The Economics of Mass Layoffs: Displaced Workers, Displacing Firms, Causes and
          Consequences, National Science Foundation Grant SES-0820349 awarded to Cornell
          University, October 1, 2008 to September 30, 2010, $245,950. (Co-PI Lars Vilhuber)
      14. LEHD Developmental and ConØdentiality Research, Census Bureau Contract to Abt
          Associates with subcontract awarded to Cornell University, August 1, 2007 to September 30,
          2008, $358,270.
      15. CT-T: Collaborative Research: Preserving Utility While Ensuring Privacy for Linked Data,
          National Science Foundation Grant CNS-0627680 awarded to Cornell University, September
          5, 2006 to August 31, 2009, $488,950. (PI Johannes Gehrke)
      16. LEHD ConØdentiality Research, Census BureaubContract to Abt Associates with subcontract
          awarded to Cornell University, October 1, 2004 to September 30, 2005, $230,155.
      17. ITR-(ECS+ASE)-(dmc+int): Info Tech Challenges for Secure Access to ConØdential Social
          Science Data, National Science Foundation Grant SES-0427889 awarded to Cornell University,
         October 1, 2004 to September 30, 2007, $2,938,000. (Co-PIs Matthew D. Shapiro, Ronald
         Jarmin, Stephen F. Roehrig, and Trivellore Raghunathan) [Cornell Chronicle article]



https://blogs.cornell.edu/abowd/bio/                                                                     13/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 54 of 110
      18. EITM: Developing the Tools to Understand Human Performance: An Empirical Infrastructure
          to Foster Research Collaboration, National Science Foundation Grant SES-0339191 awarded
         to Cornell University, October 1, 2004 to September 30, 2007, $337,455 (Co-PIs John
         Haltiwanger and Ron Jarmin)
      19. The New York Research Data Center, National Science Foundation Grant SES-0322902
          awarded to the NBER, August 1, 2003 to July 31, 2004, $300,000. (PI Neil G. Bennett, Other
          co-PIs Bart Hobijn, Erica L. Groshen, Robert E. Lipsey)
      20. Workshop on ConØdentiality Research, National Science Foundation Grant SES-0328395
          awarded to the Urban Institute, June 1, 2003 – May 31, 2004, $43,602. (Co-PI Julia Lane)
      21. Firms, Workers and Workforce Quality: Implications for Earnings Inequality and Economic
         Growth, Alfred P. Sloan Foundation Grant 22319-000-00 awarded to the Urban Institute,
         January 2003—January 2006, $1,400,000. (Co-PIs John Haltiwanger, Julia Lane, J. Bradford
          Jensen, Fredrick Knickerbocker, and Ronald Prevost)
      22. The Demand for Older Workers: Using Linked Employer-Employee Data for Aging Research,
         National Institute on Aging, R01-AG18854-01 to Cornell University, July 1, 2002 – April 30,
         2007, $1,753,637. (Co-PIs John Haltiwanger, Andrew Hildreth, and Julia Lane)
      23. Workers and Firms in the Low-wage Labor Market: Interactions and Long Run Dynamics,
         Russell Sage Foundation, Rockefeller Foundation, and Department of Health and Human
         Services (ASPE) to the Urban Institute $700,000, September 1, 2001 August 31, 2003. (Co-PIs
         John Haltiwanger, Harry Holzer, and Julia Lane)
      24. From Workshop Floor to Workforce Clusters: A New View of the Firm, Alfred P. Sloan
          Foundation, 99-12-12 to the Urban Institute, March 1, 2000 – March 31, 2002, $314,604. (Co-
          PIs John Haltiwanger and Julia Lane)
      25. Dynamic Employer-Household Data and the Social Data Infrastructure, National Science
          Foundation, SES-9978093 to Cornell University, September 28, 1999 – September 27, 2005,
          $4,084,634. (Co-PIs John Haltiwanger and Julia Lane)
      26. The Longitudinal Employer-Household Dynamics Program, National Institute on Aging,
          interagency funding to the United States Census Bureau, September, 1999 – August, 2001,
          $490,000. Renewed September 2001– August 2004, $750,000 (Co-PIs John Haltiwanger and
          Julia Lane) [Cornell Chronicle article]
      27. Individual and Firm Heterogeneity in Labor Markets: Studies of Matched Employee-Employer
         Data, National Science Foundation SBER 9618111 to the NBER, March 15, 1997 – February
         28, 2002, $243,361.
      28. Creation of an Employer IdentiØcation Link File and Addition of Employer Information to the
          National Longitudinal Survey of Youth 1979 Cohort, Bureau of Labor Statistics (subcontracted
          by NORC, University of Chicago, Chicago, IL 60637), July 1, 1995 – December 31, 1997,
          $82,946.
      29. Employment and Compensation Policies: Studies of American and French Labor Markets Using
          Matched Employer-Employee Data, National Science Foundation SBR 9321053 to the NBER,
          July 1, 1994 – June 31, 1997, $ 185,257. (Co-PIs David Margolis and Kenneth Troske)
      30. Compensation System Design, Employment and Firm Performance: An Analysis of French
          Microdata and a Comparison to the United States, National Science Foundation, SBR 9111186
          to Cornell University, July 1, 1991 – December 30, 1994, $174,565.
      31. The Effects of Collective Bargaining and Threats of Unionization on Firm Investment Policy,
          Return on Investment, and Stock Valuation, National Science Foundation, SES 8813847 to the
          NBER, July 1, 1988 – June 30, 1990, $81,107.
      32. Improving the ScientiØc Research Utility of Labor Force Gross Flow Data, National Science
          Foundation, SES 85-13700 to the NBER, April 15, 1986 – March 31, 1988, $69,993.
      33. Program Evaluation: New Panel Data Methods for Evaluating Training Effects, U.S.
          Department of Labor Contract 23-17-80-01 to NORC at the University of Chicago, 1983.
      34. Minority Unemployment, Compensating Differentials and the Effectiveness of the EEOC, U.S.
          Department of Labor Contract 20-17-80-44 to NORC at the University of Chicago, 1982.
      35. An Analysis of Hispanic Employment, Earnings and Wages with Special Reference to Puerto
          Ricans, U.S. Department of Labor Grant 21-36-78-61, 1981.


  PROFESSIONAL SERVICE, SURVEYS, AND DATA COLLECTION


       1. Canadian Research Data Centre Network Inaugural Board 2017-2019.
       2. American Economic Association, Committee on Economic Statistics (AEAWeb) 2013-2018.



https://blogs.cornell.edu/abowd/bio/                                                                     14/15
7/21/2021             Case 1:21-cv-01361-ABJ Document
                                               Professional10-1     Filed
                                                            Information      07/26/21
                                                                        | John M. Abowd Page 55 of 110
       3. National Academy of Sciences, Committee on National Statistics (CNSTAT) 2010-2013;
          reappointed 2013-2016.
       4. National Academy of Sciences, CNSTAT,bPanel on Measuring and Collecting Pay Information
          from U.S. Employers by Gender, Race, and National Origin, (Chair) 2011-2012.
       5. National Academy of Sciences, CNSTAT,bPanel on Measuring Business Formation, Dynamics
          and Performance, 2004-2007.
       6. National Academy of Sciences, CNSTAT,bPanel on Data Access for Research Purposes, 2002-
          2005.
       7. Executive Committee, Conference on Research in Income and Wealth 2002-.
       8. Distinguished Senior Research Fellow, LEHD Program, U.S. Census Bureau 1998-2016.
       9. Social Science and Humanities Research Council (Canada), Major Collaborative Research
          Initiatives review panel, 1997, 1998.
      10. Technical Advisory Board for the National Longitudinal Surveys of the Bureau of Labor
          Statistics, 1988-1990, 1992-2001, Chair 1999-2001.
      11. National Science Foundation, Economics Panel, 1990-91, 1992-93; KDI Panel 1999;
         Infrastructure Panel 2000; CDI Panel 2008; CDI Panel 2009.
      12. Principal Investigator for The Center for Advanced Human Resource Studies Managerial
          Compensation Data Base. sponsored by the Cornell University Center for Advanced Human
          Resource Studies, 1989-1994.
      13. Principal Investigator for A Longitudinal Data Base of Collective Bargaining Agreements.
         Sponsored by the Bureau of National Affairs and the University of Chicago Graduate School of
         Business, 1985.



  PROFESSIONAL ORGANIZATIONS
       1. American Economic Association
       2. American Statistical Association
       3. Econometric Society
       4. Society of Labor Economists
       5. International Statistical Institute
       6. International Association for OfØcial Statistics
       7. National Association for Business Economics
       8. American Association of Wine Economists
       9. American Association for Public Opinion Research
      10. Association for Computing Machinery
      11. American Association for the Advancement of Science



  PERSONAL INFORMATION
  United States citizen
  Personal email:bjohn.abowd@gmail.com




Hosted by CampusPress




https://blogs.cornell.edu/abowd/bio/                                                                     15/15
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 56 of 110




             Appendix B
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 57 of 110




APPENDIX B — 2010 RECONSTRUCTION- ABETTED RE-IDENTIFICATION SIMULATED ATTACK

1. This appendix provides a high-level summary of the reconstruction-abetted re-iden-

      tification attack simulation that the Census Bureau conducted on the released 2010

      Census data. To assess the risk of a reconstruction-abetted re-identification attack, the

      Census Bureau conducted a series of statistical exercises to quantify the contempora-

      neous and future risk that individual responses could be disclosed. The Census Bu-

      reau has completed two simulated attacks that address the re-identification risk of a
      100% microdata file (a file with detailed, individual-level records for every person

      enumerated in the census) reconstructed from the published Summary File 1 data.

      The 2010 Summary File 1, usually called SF1, includes the 2010 P.L. 94-171 Redistrict-

      ing Data Summary File, the 2010 Advanced Group Quarters Data Summary File, and

      the bulk of the demographic and housing characteristics released from the 2010 Cen-

      sus in tabular format. 1 The fundamental structure of these simulations is as follows.

SIMULATED RECONSTRUCTION ATTACK

2. Database reconstruction is the process of statistically re-creating the individual-level

      records from which a set of published tabulations was originally calculated. That is,

      database reconstruction attempts to “reverse engineer” the confidential input data
      used in a statistical tabulation system.

3. The Census Bureau released over 150 billion statistics as part of the 2010 Census. The

      simulated reconstruction attack used as its input a small fraction of those statistics—
      approximately 6.2 billion statistics contained in the following published SF1 tables

      from the 2010 Census:

                P001 (Total Population by Block)
                P006 (Total Races Tallied by Block)
                P007 (Hispanic or Latino Origin by Race by Block)


1   See the technical documents in Summary File 1 Dataset (census.gov).



                                                 1
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 58 of 110




             P009 (Hispanic or Latino, and Not Hispanic or Latino by Race by Block)
             P011 (Hispanic or Latino, and Not Hispanic or Latino by Race for the Population
             18 Years and Over by Block)
             P012 (Sex by Age by Block)
             P012A-I (Sex by Age by Block, iterated by Race)
             P014 (Sex by Single-year-of-age for the Population under 20 Years by Block)
             PCT012A-N (Sex by Single-year-of-age by Tract, iterated by Race)


4. The reconstruction of the 2010 Census microdata for the sex, age, race, Hispanic/La-

   tino ethnicity, and census block variables was carried out by constructing a system of

   equations consistent with the published tables listed above that, once solved, could
   then be converted into microdata. This system of equations was solved using com-

   mercial mixed-integer linear programming software (Gurobi).

5. Because the parameters of the 2010 Census swapping methodology included invari-

   ants on total population and voting age population at the block level, the reconstruc-

   tion was able to exactly reconstruct all 308,745,538 million records with correct block

   location and voting age (18+). Then, leveraging the race (63 categories), Hispanic/La-
   tino origin, sex, and age (in years) data from the specified tables, the simulated attack

   was able to further reconstruct those variables on the individual-level records.

6. To assess the accuracy of these reconstructed individual-level records, the team per-

   formed exact record linkage of the five variables in the reconstructed microdata to the

   same five variables in the Census Edited File (CEF, the confidential data) and Hun-

   dred-percent Detail File (HDF, the confidential swapped individual-level data before
   tabulation). The results are summarized in Table 1. The “left” file of the record linkage

   is in the first column. The “right” file is the reconstructed microdata from SF1.




                                             2
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 59 of 110




                                             Table 1
                      Agreement Rates between the Reconstructed Microdata
                 and the 2010 Census Edited File and Hundred-percent Detail File
                               Record Counts                  Agreement Rates
       Left file          In Left    In Reconstructed   Exact    Fuzzy Age One error
       CEF               308,745,538      308,745,538    46.48%     70.98%       78.31%
       HDF               308,745,538      308,745,538    48.34%     73.33%       80.39%
       DRB clearance number CBDRB-FY21-DSEP-003


7. The agreement rates shown in Table 1 include block (which was never wrong), sex,

    age (in years), race (63 OMB categories), and Hispanic ethnicity and are computed as

    a percentage of the total population. Exact agreement means all five variables agreed

    precisely bit for bit. Fuzzy-age agreement means that block, sex, race, and Hispanic

    ethnicity agreed exactly, but age agreed only +/- 1 year (e.g., age 25 on the CEF is in

    fuzzy-age agreement with ages 24, 25, and 26 on the reconstructed data). The one-
    error agreement rate allows one variable—sex, age (outside +/- one year), race or eth-

    nicity to be wrong.

8. Most errors in the reconstructed file are that the age variable is off by +/- 2 years

    rather than +/- 1 year. This error is the balance of the width of the 5-year categories

    used in the block-level summaries. Hence, even though the disclosure avoidance re-

    quirement for the 2010 Census SF1 tabular summaries specified block-level aggrega-

    tion to 5-year bins for those age 20 and over, the effective aggregation was far less.

9. Figure 1 shows the distribution of agreement rates by block size. Agreement rates are

    only substantially lower than the population averages shown in Table 1 for blocks

    with populations between 0 and 9 people, which is where the Census Bureau has said

    it concentrated the swaps.2 However, uniqueness on sex, age, race, and ethnicity is


2McKenna, L. (2018), “Disclosure Avoidance Techniques Used for the 1970 through 2010
Decennial Censuses of Population and Housing,” https://www.census.gov/con-
tent/dam/Census/library/working-papers/2018/adrm/Disclosure%20Avoid-
ance%20for%20the%201970-2010%20Censuses.pdf,p. 8.



                                              3
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 60 of 110




    not limited to small population blocks. This is one of the principal failures of the 2010
    tabular disclosure avoidance methodology — swapping provided protection for households

    deemed “at risk,” primarily those in blocks with small populations, whereas for the for the

    entire 2010 Census a full 57% of the persons are population uniques on the basis of block, sex,

    age (in years), race (OMB 63 categories), and ethnicity. Furthermore, 44% are population

    uniques on block, age and sex. 3




Figure 1 Block-level agreement rates between the reconstructed 2010 Census micro-
          data and the 2010 Census Edited File by population in the block
                  DRB clearance number CBDRB-FY21-DSEP-003.



10. Although there are no recent re-identification studies for decennial Public Use Micro-

    data Samples (PUMS) with geography coded to the Public Use Microdata Area




3The statistics in this paragraph are cleared for public release by the Census Bureau Dis-
closure Review Board (CBDRB-FY21-DSEP-003).



                                                 4
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 61 of 110




   (PUMA), the Census Bureau continues to use 100,000 persons as the minimum popu-
   lation threshold for such areas and has coded geography on the 2010 PUMS and all

   American Community Survey (ACS) PUMS using these PUMAs. Since sex and age

   (single years) are population uniques at the tract level for only 0.18% of persons, this

   may still be justifiable for a 10% sample of 2010 Census records, but the potential re-

   identification rate for a 100% public-use microdata file geocoded to the block level is

   certainly quite large.
11. The reconstruction experiment demonstrated that existing technology can convert the

   Census Bureau’s traditional tabular summaries of Census data which was released in

   2010 into a 100% coverage microdata file geocoded to the block level with very limited

   noise which was not released in 2010. This microdata file contains so much detail that

   it would have been deemed “unreleasable” if it had been proposed in conjunction

   with the original 2010 Census data products.

12. The ability to reconstruct the microdata means that there is now a significant disclo-

   sure risk for the 2010 Census Summary Files 1 and 2 (SF1, SF2) and the American

   Indian Alaska Native Summary File (AIANSF) data. There are approximately 150 bil-
   lion statistics in the SF1, SF2, and AIANSF summaries (recall that the 2010 P.L. 94-171

   Redistricting Data Summary File and the 2010 Advanced Groups Quarters Summary

   File are part of SF1). Because of the features noted above, releasing this many very

   accurate statistics made the ensemble of those publications equivalent to releasing the

   2010 Hundred-percent Detail File (HDF), the swapped version of and the 2010 Census

   Edited File (CEF). There can be no uncertainty about this: the 2010 Census tabular pub-
   lications were equivalent to releasing every tabulation variable in the 2010 HDF in universe

   public-use microdata files without the hierarchical structure--person and household records

   can be fully reconstructed, but not directly linked to each other. The team that demonstrated

   this vulnerability stopped after reconstructing person-level records for block, sex, age




                                               5
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 62 of 110




     (in years), race (63 OMB categories), and Hispanic ethnicity because the vulnerability
     had been fully exposed mathematically and demonstrated empirically.

13. There are 308,745,538 (U.S. only) person records and 131,704,730 housing unit records

     in both the 2010 HDF and CEF, linked in their correct hierarchy. For the unswapped

     records in HDF, the images are identical to their CEF counterparts. For the swapped

     household records, the block identifier, household size, adult (age 18+) household

     size, occupancy, and tenure variables are identical to their unswapped counterparts
     and on the person record the voting-age variable is identical to the unswapped coun-

     terpart.

14. A public-use microdata file containing the 308,745,538 person records in the HDF in-

     cluding only the five tabulation variables block, sex, age (in years), race (63 OMB cat-

     egories), and Hispanic ethnicity is so disclosive that it would not have passed the

     disclosure avoidance criteria used for the 2010 Census Public-Use Microdata Sample. 4

     Furthermore, the same file would not have passed the disclosure avoidance criteria

     applied to SF1 itself. 5 The official 2010 PUMS had a geographic population threshold

     of 100,000, collapsed categories to national population thresholds of 10,000, used par-

     tially synthetic data for the group quarters population, and “topcoding, bottom-cod-

     ing, and noise infusion for large households.” The PUMS was sampled from the

     swapped version of the 2010 HDF, not the Census Edited File.




4 McKenna, L. (2019a) “Disclosure Avoidance Techniques Used for the1960 Through 2010
Decennial Censuses of Population and Housing Public Use Microdata Samples,” Re-
search and Methodology Technical Report available at Disclosure Avoidance Techniques
Used for the 1960 Through 2010 Census.; McKenna, L. (2018)

5   McKenna, L. (2018)



                                              6
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 63 of 110




15. The additional disclosure avoidance methods used for the 2010 PUMS are explicitly
   noted on pages 2-1 and 2-2 of its technical documentation. The definition of a Public

   Use Microdata Area also explicitly references its confidentiality protection purpose:

      “The Public Use Microdata Sample (PUMS) files contain geographic units
      known as Public Use Microdata Areas (PUMAs). To maintain the confiden-
      tiality of the PUMS data, a minimum population threshold of 100,000 is set
      for PUMAs. Each state is separately identified and may be comprised of one
      or more PUMAs. PUMAs do not cross state lines. (page 1-2, emphasis
      added)”

16. This failure to apply microdata disclosure avoidance matters because the recon-

   structed 2010 microdata for block, sex, age (in years), race (63 OMB categories), and

   Hispanic ethnicity are a very accurate image of the HDF, and the HDF is a very accu-

   rate image of the CEF, which is the reason that it is also confidential. Consequently,

   the new technology-enabled possibility of accurately re-constructing HDF microdata

   from the published tabular summaries and the fact that those reconstructed data do

   not meet the disclosure avoidance standards established at the time for microdata

   products derived from the HDF demonstrate that the swapping methodology as im-
   plemented for the 2010 Census no longer meets the acceptable disclosure risk stand-

   ards established when that swapping mechanism was selected for the 2010 Census.

17. Having demonstrated that a 100% microdata file can be successfully reconstructed

   from the published 2010 Census tabulations, the Census Bureau proceeded to use

   these reconstructed microdata to simulate a re-identification attack on those data.

DE-IDENTIFICATION ATTACK SIMULATION

18. The simulated re-identification attack proceeds as follows. Identify a person-level

   data source file that contains name, address, sex, and birthdate (e.g., commercially
   available data). Convert the names and addresses to their corresponding Census Bu-

   reau Protected Identification Key (PIK). Identify the corresponding census block for



                                            7
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 64 of 110




   every address in the source file. Then, looping through all the records in the recon-
   structed microdata file produced from the reconstruction, find the first record in the

   source file that matches exactly on block, sex, and age. Once this step is completed,

   run through the remaining unmatched records from the reconstructed microdata and

   find the first unmatched record from the source file that matches exactly on block and

   sex, and matches on age plus or minus 1 year.

19. When both steps have been completed, output the records with successful matches
   from these two passes. These are called putative re-identifications because they appear

   to link the reconstructed microdata to a real name and address associated with the

   block, sex, age, race, and ethnicity on the reconstructed microdata. These are the rec-

   ords the hypothetical attacker thinks are re-identified.

20. Putative re-identifications are not necessarily correct. An external attacker would

   have to do extra field work to estimate the confirmation rate—the percentage of puta-

   tive re-identifications that are correct. An external attacker might estimate the confir-

   mation rate by contacting a sample of the putative re-identifications to confirm the

   name and address. An external attacker might also perform more sophisticated veri-
   fication using multiple source files to select the name and address most consistent

   with all source files and the reconstructed microdata.

21. At the Census Bureau we usually estimate the confirmation rate as a percentage of the

   total population, not as a percentage of the putative re-identifications, by performing

   a similar record linkage exercise of the putative re-identifications against the CEF,

   looking for exact matches on all variables (including PIK, block, sex, age, race, and
   ethnicity), followed by a second pass looking for exact matches except age, which is

   allowed to vary by plus or minus 1 year. Once these two passes have been completed,

   the matched records are the confirmed re-identifications, using exact match on PIK,

   block, sex, race (63 OMB categories), and ethnicity and match on age +/- 1 year as the




                                             8
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 65 of 110




   definition of correct. The remaining unmatched records from the putative re-identifi-
   cations of the reconstructed data are the unconfirmed re-identifications.

22. Table 2 shows the results of two such re-identification confirmation exercises. The first

   of these uses the combined commercial databases from Experian Marketing Solutions

   Incorporated, Infogroup Incorporated, Melissa Data Corporation, Targus Information

   Corporation, and VSGI LLC as the source file for name, address, sex, and age. This

   exercise simulates data quality circa 2010 for an external attacker relying on the con-
   sumer information in these databases. These results are in the row labeled “Commer-

   cial.” This re-identification experiment was the basis for the statistics released at the

   American Association for the Advancement of Science 2019 annual meeting. Putative

   re-identifications were 138 million (45% of the 2010 Census resident population of the

   U.S.). Confirmed re-identifications were 52 million (17% of the same population).

23. Using the commercial data as the source for name, address, sex, and age is, as dis-

   cussed in the main declaration, a best-case assumption. We know that these data exist

   and were available circa 2010 because that is when the Census Bureau acquired them.

   An external attacker, using the versions that the Census Bureau acquired and the rel-
   atively straightforward methodology above, would succeed at least as often as we

   did. This means that at least 52 million persons enumerated during the 2010 Census

   could be correctly re-identified using the attack strategy outlined here.

24. Suppose the external attacker had name, address, sex, and age of much better quality

   than the five commercial sources above. How much better could that attacker do us-

   ing exactly the same strategy? This question can be answered by substituting the
   name, address, sex, and age from the 2010 CEF as the source file in the putative re-

   identification simulation. This is not cheating because no extra information in the CEF

   such as race, ethnicity or household structure is used for the source file. Hence, it is a

   proper worst-case scenario, and the one historically used by the Census Bureau in




                                             9
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 66 of 110




    assessing microdata re-identification risk.6 If the external data on name, address, sex,

    and age are comparable to the 2010 Census, then the attacker will putatively re-iden-

    tify 238 million persons (77% of the 2010 Census resident U.S. population). Confirmed

    re-identifications will be 179 million (58% of the same population). This means that

    with the best quality external data, relative to the 2010 Census, as many as 179 million

    persons could be correctly re-identified using the attack strategy outlined here.

                                        Table 2
             Record Linkage Summary from Commercial and CEF Record Sources
          PIK, Block,                                Putative Re-
        Age, Sex Rec-                 Records with     identifica-
         ord Linkage     Available     PIK, Block,    tions using Confirmed Re-
            Source         Records    Sex, and Age       Source    identifications
        Commercial        413,137,184    286,671,152 137,709,807       52,038,366
        CEF               308,745,538    279,179,329 238,175,305      178,958,726
        DRB clearance number CBDRB-FY21-DSEP-003.



25. The record linkage results reported in Table 2 can be interpreted using two additional

    statistical quality measures: the recall rate and the precision rate. Taken together, these
    measures assess how successful an attacker can be at re-identifying records and how

    confident the attacker would be in those re-identifications.

26. Recall rate. The recall rate is the percentage of available source records that are cor-

    rectly re-identified. Its numerator is the same as the confirmation rate, but its denom-

    inator is the number of records in the source file with sufficient information to perform

    the putative re-identification record linkage. For the two source files analyzed in these




6 McKenna, L. (2019b). “U.S. Census Bureau Reidentification Studies,” available at
https://www.census.gov/library/working-papers/2019/adrm/2019-04-Reidentifica-
tionStudies.html.



                                              10
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 67 of 110




   experiments, Table 2 shows the denominators for the recall rate in the column “Rec-
   ords with PIK, Block, Sex, and Age,” which gives the count of records with sufficient

   information to generate a putative match. Table 3 shows the recall rates for the two

   experiments. Both are greater than the respective confirmation rate because both the

   commercial data and the CEF have fewer usable records than the U.S. resident popu-

   lation. A critical result is the recall rate of 64% when the CEF is used as the source file.

   This result means that an external attacker with high quality name, address, sex, and
   age information succeeds in re-identification almost two times in three.
                                             Table 3
                                Confirmation and Recall Rates
                                        Percentage of U.S.    Percentage of
                                         Resident Popula- Complete Data
                                        tion (Confirmation      Population
                         Source                 Rate)          (Recall Rate)
                    Commercial                 16.85%             18.15%
                    CEF                        57.96%             64.10%
                           DRB clearance number CBDRB-FY21-DSEP-003.



27. Precision rate. Precision is the ratio of confirmed to putative re-identifications. It an-

   swers the question “How often is the attacker’s claimed re-identification correct as a

   percentage of the names the attacker attached to reconstructed census microdata?”

   Table 4 summarizes the precision rates for the two experiments. The precision of the

   experiment reported in February 2019 was 38% (first row of Table 4). The precision of

   the worst-case experiment is 75% (second row of Table 4). This result means that an

   attacker using high-quality name, address, sex, and age data is correct three times out four.




                                              11
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 68 of 110




                                                Table 4
                                            Precision Rates
                                                     Confirmed Percent-
                                                     age of Putative Re-
                                                    identification (Preci-
                                     Source              sion Rate)
                                Commercial                 37.79%
                                CEF                        75.14%
                                DRB Clearance number CBDRB-FY21-
                                DSEP-003.


28. To be successful, an attacker does not have to be a commercial entity, nor does a suc-
     cessful attack need to use commercially available data. Many agencies of federal, state

     and local governments in the U.S. now possess high-quality data on name, address,

     sex, and age. When preparing public-use microdata files that contain variables that
     other agencies can access exactly, it has long been the practice to coarsen such data to

     prevent non-statistical uses by other agencies.7 Applying such precautions to decen-

     nial census data products would imply severe limitations on the variables published

     at the block level, even in the presence of swapping.

29. Since the influential work of Duncan and Lambert, 8 the risk of identity disclosure for

     a microdata record has been measured by the probability that the record is a popula-
     tion unique on key variables that can be used for record linkage to external data. Pop-

     ulation uniques have a combination of key characteristics that occurs exactly once in

     the entire population. The most basic set of key variables is location, sex and age. A

     more extensive set is location, sex, age, race and ethnicity.




7   see McKenna 2019b.
8Duncan, G., and D. Lambert. 1989. “The Risk of Disclosure for Microdata.” Journal of
Business and Economic Statistics, 7(2):207-217. doi:10.2307/1391438 .



                                              12
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 69 of 110




30. Skinner and Shlomo 9 use population census data from the United Kingdom to demon-

     strate how to estimate the risk that a record in a sample corresponds to a population

     unique in the census and, therefore, requires active disclosure limitation. In all disclo-

     sure limitation systems designed since Fellegi 10 invented the discipline, records con-

     taining population uniques on key variables are the highest risk records for re-

     identification and receive direct disclosure avoidance protection: suppression, coars-

     ening categories to eliminate uniqueness, noise infusion or some combination of these.

     Skinner and Shlomo had to predict the probability that a sample record was a popu-

     lation unique because, depending on the sampling rate, records that are unique on the

     variables in the sample may have many duplicates in the population. They used the

     UK census to validate their prediction model.

31. Fifty-seven percent of the 308,745,538 person records in the confidential 2010 Census

     Edited File, the definitive source for all 2010 Census tabulations, were unique on their

     block location, sex, age (in years), race (any combination of the 6 OMB-approved race

     categories, 63 possibilities in all) and Hispanic/Latino ethnicity. 11 In the case of the

     reconstructed 2010 Census microdata, we know the probability that a record is

     unique—no estimation is necessary. As shown in Table 5, 44% of all persons in the

     reconstructed data are population uniques on three key linkage variables: location

     (census block code), sex, and age (in years). The high proportion of population

     uniques on these three variables make the reconstructed data vulnerable to a classic


9Skinner, C. and N. Shlomo. 2008. “Assessing Identification Risk in Survey Microdata
Using Log-Linear Models. Journal of the American Statistical Association,” 103(483): 989-
1001. Retrieved April 23, 2021, from http://www.jstor.org/stable/27640138 .

10Fellegi, I. P. (1972). On the question of statistical confidentiality. Journal of the Ameri-
can Statistical Association, 67(337).

11This previously confidential statistic was approved for publication with DRB clearance
number CBDRB-FY21-DSEP-003



                                               13
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 70 of 110




     record linkage attack identical to the one modeled by Duncan and Lambert and by
     Skinner and Shlomo resulting in a re-identification, when the attacker knows the

     name of the person associated with the location, sex and age. This is exactly the defi-

     nition of a re-identification used by McClure and Reiter12 and by Wasserman and

     Zhou.13 This risk assessment is derived from conventional statistical disclosure limi-

     tation methods, not differential privacy accounting.


                                                    Table 5
                  Distribution of Population and Population Uniques by Block Population Size


                                                                                            Percent of
            Number of 2010 Census             Percent of Cumulative       Popula-          (block, sex,
Block Pop- Blocks in Population in Cumulative Population Percent of tion Uniques (block, age) Uniques in
ulation Bin   Bin         Bin      Population  in Bin    Population sex, age) in Bin           Bin
     TOTAL 11,078,297 308,745,538                                                  135,432,888   43.87%
          0    4,871,270           0              0        0.00%     0.00%
         1-9   1,823,665    8,069,681    8,069,681         2.61%     2.61%           7,670,927   95.06%
       10-49   2,671,753   67,597,683   75,667,364     21.89%      24.51%           53,435,603   79.05%
       50-99    994,513    69,073,496 144,740,860      22.37%      46.88%           40,561,372   58.72%
     100-249    540,455    80,020,916 224,761,776      25.92%      72.80%           27,258,556   34.06%
     250-499    126,344    42,911,477 267,673,253      13.90%      86.70%            5,297,867   12.35%
     500-999     40,492    27,028,992 294,702,245          8.75%   95.45%            1,051,924   3.89%
      1000+       9,805    14,043,293 308,745,538          4.55%   100.00%             156,639   1.12%
DRB clearance number CBDRB-FY21-DSEP-003



32. Table 5 is based on the actual 2010 Census, not simulated data like some of the cited
     studies use. It uses the exact distribution of block populations found in the official

     2010 Census data and the actual responses on the 2010 Census. The table shows the


12 McClure, D. and J Reiter. 2012. “Differential Privacy and Statistical Disclsure Risk
Measures: An Investigation with Binary Synthetic Data.” Transactions on Data Privacy,
5:535–552.
13Wasserman, L., and S. Zhou. 2010. “A Statistical Framework for Differential Privacy.”
Journal of the American Statistical Association, 105(489): 375–389.



                                                      14
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 71 of 110




      distribution of the population by the size of the block where the person resides. Only
      2.61% of the population lives in blocks with 1 to 9 persons. This is significant because

      these very small blocks are the ones most likely to be protected by the 2010 Census

      swapping method. 21.89% of the population live in blocks with 10 to 49 residents, and

      22.37% live in blocks with 50 to 99 persons. Fully 46.88% of the population lives in a

      block with fewer than 100 residents. The column labeled “Percent of (block, sex, age)

      Uniques in Bin” shows the percentage of the residents of the block who are unique in
      their census block, sex and age (in years) values. This percentage ranges from almost

      everyone (95.06%) in the least populous blocks to very few (1.12%) in the most popu-

      lous blocks. There are no simulated or reconstructed data used in this table. These are

      characteristics of the 2010 Census resident population as they appear in the 2010 Cen-

      sus Edited File (CEF). 14

33. At the Census Bureau, the existence of documented population uniques, even one—

      not to mention 135 million—triggers mandatory active disclosure limitation, as docu-

      mented in McKenna.15 If presented with a proposed public-use microdata file con-

      taining the variables: census block, sex, age (in years), race (OMB-designated coding),

      and ethnicity (OMB-designated coding) in 1990, 2000, 2010, or 2020, the Census Bu-

      reau Disclosure Review Board (or its predecessor) would have insisted on aggregation

      of the census block codes into more populous geographic areas and would have im-




14In the swapped version of the 2010 CEF, called the Hundred-percent Detail File, which
was actually used for the Summary File 1 tabulations, 43.95% of the persons are popula-
tion uniques using block, sex and age, almost identical to the 43.87% rate in the CEF.

15   McKenna (2019b).



                                               15
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 72 of 110




      posed minimum population sizes (at least 100,000) and minimum population thresh-
      olds for the race and ethnicity coding. It would also have insisted on sampling, as

      documented in McKenna. 16


34. Table 5 shows that the reconstructed data would be subject to Census Bureau Disclo-

      sure Review Board regulation because they contain known population unique identi-
      fiers (the combination of census block, sex and age in years). They were produced

      using tabulations from a confidential Census Bureau data file—the swapped version

      of the CEF. And they are in record-level format with one record for every person enu-

      merated in the 2010 Census. In their present form, they would not have been certified

      for release in 2011, when the other 2010 Census data products were released, nor were

      they certified for release in 2019, when the Census Bureau performed the full recon-
      struction—even though any person anywhere in the world can perform the same re-

      construction because the tables were approved for release. The reconstructed 2010

      Census data present a clear and present disclosure risk based on the in-place stand-

      ards of the Census Bureau, which predate differential privacy by several decades.

      They also present a clear and present disclosure risk using the traditional methods of

      assessing such risks, as initiated by Duncan and Lambert, refined by Skinner and
      Shlomo, and analyzed by the methods used in McClure and Reiter.

35. The traditional standard for applying disclosure limitation methods to microdata is

      based on the existence of known unique identifier combinations in the tabulation varia-
      bles—census block, sex and age in years, in this case—not their efficacy in abetting re-

      identification. Statistical agencies are expected to document the uniqueness of the iden-

      tifier—that is in Table 5 above—and to continually assess the adequacy of the pro-

      posed disclosure limitation methods. Such assessments often involve re-identification


16   McKenna (2019a).



                                               16
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 73 of 110




     studies. Such studies inform the strength of the traditional disclosure limitations ap-
     plied.

36. Armed with the knowledge that the reconstructed data contain population uniques,

     an external agent can also conduct fieldwork or reference multiple commercially

     available data sources to verify that re-identifications based on these uniques are

     valid. But even if the external agent could not, it is the agency’s duty to protect the

     confidentiality of the microdata and therefore it must, just as in cybersecurity, assume
     that attackers are clever enough to gather information that confirms the efficacy of

     their attacks.

37. Table 6 shows that the reconstruction-abetted re-identification attack simulated by the

     Census Bureau has very high precision precisely in the blocks that are most vulnerable

     to such an attack, whether one uses the best-case or worst-case analysis. In blocks with

     populations between 1 and 9 persons, the re-identification attack has a precision of

     72.24% when using commercial data available in 2010.17 The exact block population

     was public information following the release of the 2010 Census data. That means an

     attacker has a clean, public predictor of the success of the re-identification attack.
     Fieldwork in sparsely populated blocks can confirm this precision, as can sophisti-

     cated Bayesian methods like entity resolution without field work.18 If the attacker has

     better quality name, address, sex and age data than were available in 2010, certainly

     a plausible assumption, then the worst-case analysis for blocks with populations of 1

     to 9 is precision of 96.98%--more precise than the 95% confidence interval test often


17Precision is the rate at which putative re-identifications are confirmed. A precision of
zero indicates the putative re-identification is never correct. A precision of 100% indicates
that it is always correct.
18Steorts, R. C., R. Hall and S. E. Fienberg. 2016. “A Bayesian Approach to Graphical
Record Linkage and Deduplication,” Journal of the American Statistical Association,
111(516):1660-1672, DOI: 10.1080/01621459.2015.1105807.



                                              17
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 74 of 110




   used in statistics. Again, this can be confirmed by fieldwork or Bayesian entity reso-
   lution. The situation is only a little better for the 68 million people who live in blocks

   with populations of 10 to 49. The precision of the 2010-era commercial data is 53.61%-

   -correct more than half the time, and the precision with high-quality external data is

   91.68%. Although the best-case precisions for block populations of 50 or more are less

   than one-half, the worst-case precision, even in the most populous blocks, is always

   greater than one-half—an attacker with high quality external data is always more likely to
   be correct than wrong. With high-quality data, the attacker is correct on average three

   times out of four regardless of the number of persons who live in the block.
                                                  Table 6
                 Disclosure Risk Assessment of Population Uniques by Block Population Size

                                   Confirmed
                Putative Re-     Re-identifica-   Precision                        Confirmed
               identifications   tions (Source:    (Source:     Putative Re-     Re-identifica-   Precision
 Block Pop-    (Source: Com-      Commercial      Commer-      identifications   tions (Source:   (Source:
 ulation Bin    mercial Data)        Data)        cial Data)   (Source: CEF)         CEF)           CEF)
    TOTAL         137,709,807       52,038,366       37.79%       238,175,305     178,958,726       75.14%
        0
        1-9         1,921,418        1,387,962       72.24%         4,220,571        4,093,151      96.98%
      10-49        25,148,298       13,481,700       53.61%        47,352,910       43,415,168      91.68%
      50-99        30,567,157       12,781,790       41.82%        51,846,547       42,515,756      82.00%
   100-249        38,306,957   13,225,998            34.53%        63,258,561       45,807,270      72.41%
   250-499        21,789,931    6,408,814            29.41%        35,454,412       22,902,054      64.60%
   500-999        13,803,283    3,460,118            25.07%        23,280,718       13,514,134      58.05%
     1000+         6,172,763    1,291,984            20.93%        12,761,586        6,711,193      52.59%
 DRB clearance number CBDRB-FY21-DSEP-003.



38. The Data Stewardship Executive Policy Committee (DSEP) determined that the sim-

   ulated attack success rates in Table 6 were unacceptable for the 2020 Census. Decen-
   nial census data protected by the 2010 disclosure avoidance software is no longer safe

   to release.

39. In conclusion, the Census Bureau’s simulated reconstruction-abetted re-identification

   attack definitively established that the tabular summaries from the 2010 Census could



                                                     18
  Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 75 of 110




be used to reconstruct individual record-level data containing the tabulation variables
with their most granular definitions. Such microdata violated the disclosure avoid-

ance rules that the Data Stewardship Executive Policy Committee had established for

the 2010 Census and would not have been released had they been proposed as an

official product because they posed too great a disclosure risk. The disclosure risk

presumed by the 2010 standards recognized the excessive risk of re-identification if

block geographic identifiers were placed on a 100% enumeration microdata file along
with age (in years) and sex. The Census Bureau believed in 2010 that the minimum

population that the geographic identifier could represent in such microdata is 100,000

persons—the minimum size of a Public-Use Microdata Area. That belief was strongly

confirmed by the simulated re-identification attack. Somewhere between 52 and 179

million person who responded to the 2010 Census can be correctly re-identified from

the re-constructed microdata, depending upon the quality of the external name, ad-

dress, birth date, and sex information.




                                          19
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 76 of 110




             Appendix C
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 77 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 78 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 79 of 110




             Appendix D
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 80 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 81 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 82 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 83 of 110




              Appendix E
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 84 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 85 of 110




         Asst. Director, Research
                                    John Eltinge
         and Methodology
                                    Simson Garfinkel, Byron Crenshaw,
                                    Eloise Parker, Ashley Landreth, Mike
         Also Attending:
                                    Castro, Harold Saintelien, Janean
                                    Darden, Julie Atwell




                                                                           2
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 86 of 110




Initial Request for DSEP Determination on Disclosure Avoidance for the 2018 End-to-End
Test of the 2020 Census of Population and Housing

Background:

The Census Bureau’s Research and Methodology Directorate (ADRM) is researching and
developing disclosure avoidance methods and systems to replace those used for Census 2000 and
the 2010 that were not designed to protect against database reconstruction attacks. ADRM is
establishing the 2020 Disclosure Avoidance System (DAS), a formally private system based on
the theoretical model known as differential privacy. This is the available technology for
controlling reconstruction attacks.

The 2020 DAS team is working to establish adjustable formal privacy parameters for the 2018
End-to-End test. They are seeking DSEP concurrence with the Disclosure Review Board’s
(DRB’s) April 10, 2017 determination that six data elements of PL 94-171 can continue to be
published as enumerated. The team will test methods and systems with these elements published
as enumerated for the 2018 End-to-End with the goal of making sound recommendations to
DSEP for the full 2020 DAS. These elements to be published as enumerated are:

    x    the number of occupied housing units per block,
    x    the number of vacant housing units per block,
    x    the number of households per block,
    x    the number of adults (age 18+) per block (where the definition of an adult is inferred
         from the structure of the PL94-171 age categories),
    x    the number of children (age less than 18) per block (where the definition of a child is
         also inferred from the structure of the PL94-171 age categories),
    x    and the number of persons per block.


ADRM expects to perform follow-up analyses of the test products developed for the End-to-End
Test. Because there is no national sample in 2018, some aspects of the differentially private
system cannot be implemented in the End-to-End Test. They will have to be simulated from the
2010 Census data. This means that the demonstration data from the test can be made as noisy as
DSEP wishes. However, there is only time to implement algorithms that maintain confidentiality
with the six data elements in the 2010 PL94-171 redistricting data. There will be both policy and
disclosure avoidance issues surrounding how broadly those products can be disseminated. Those
issues will be brought to the DRB in a timely fashion.

ADRM also notes that DSEP will be asked to assume a formal policy consultant role for setting
the confidentiality protection parameters for the final 2018 End-to-End Test and the 2020 DAS.
The charter for DSEP currently delegates the authority to set disclosure avoidance standards to
the DRB, with review by DSEP if necessary. However, these parameters now must be public in a
formal privacy system. Furthermore, they, like any other operational decision need to be


                                                                                                   3
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 87 of 110



discussed and set in a manner consistent with their importance in the publication of results from
the 2020 Census. The privacy-loss setting recommended by DRB and DSEP, and accepted by the
Director, will be implemented in the production system.

Requests to DSEP:

Request 1: Concurrence with the DRB’s decision on the PL 94-171 file items that can be
published as enumerated.

In order to meet the timeline for the 2018 End-to-End Test, the version of the DAS under
development for the test is limited in scope to the PL94-171 redistricting data. ADRM will not
have time to experiment with a suite of potential implementations. And, in particular, ADRM
will not have time to modify certain implementation decisions. They will be put back on the
table for the full 2020 Disclosure Avoidance System and the decision on these six specific items
may be revisited.

Request 2: Concurrence with Change to DRB Operating Principles Related to 2020 Census

The second request is for DSEP concurrence on a change in the operating principles of the DRB
for issues related to disclosure avoidance in the 2020 Census of Population. Because the
differentially private disclosure avoidance methods operate on the ensemble of proposed
publications, DSEP is asked to concur that any disclosure avoidance request for publications
from 2020 Census data be routed to the 2020 DAS team first. Those requests should not be
considered by the DRB until the 2020 DAS team supplies a memo stating that the requested
publication can or cannot be incorporated into the total privacy-loss accounting.

This is not a request for a moratorium on approvals for decennial data releases or design. The
privacy-loss budget itself and its allocation to various components of the publication system are
policy decisions that the 2020 Disclosure Avoidance System team will not make. Those
decisions will ultimately be made in a manner consistent with the charters of the DRB and
DSEP, and defended by the Director.

There is very little historical guidance for this process. We need to develop practical use cases
that illustrate the consequences of publication decisions under alternative privacy-loss scenarios.
We need to document the extent to which a best-effort reconstruction of the 2010 Hundred-
percent Detail File (HDF) is correlated with the actual HDF. This is going to take some time. In
the interim, ADRM is asking the DRB to take a leadership role in making these important
choices by enabling the development of technologies better adapted to global risk management.

Discussion:

DSEP recognized the value in ADRM’s efforts to assemble a skilled team of experts in an effort
to modernize Census Bureau disclosure avoidance techniques using formal privacy methods.


                                                                                                    4
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 88 of 110



This is essential in light of research that demonstrates that we must protect against database
reconstructions that could lead to re-identification.

DSEP discussed the details of the six data elements from PL 94-171 and considered the necessity
of including all of these in the proposed 2020 DAS research. ADRM requested that all elements
remain available for the 2018 test research with a reconsideration for the full 2020 DAS, once
the Census Bureau understand the outcomes. Conversations with the Department of Justice for
Voting Rights Acts requirements with PL 94-171 will also play a part in future decisions about
published enumerations.

DSEP recognized the need to develop ways to communicate with state stakeholders and the
public about data protections that based on 2020 DAS methods. Our messaging will have to
provide some simpler description of how the methods make changes to the attributes of the
people in block counts, but still provide accurate and usable data.

DSEP noted that The National Conference of State Legislators (NCSL) will be expecting updates
from Decennial based on 2018 testing outcomes in anticipation of 2020 releases of PL 94-171. It
will be important to engage NCSL in discussions about 2020 DAS methods.

DSEP acknowledged that this and other details from ADRM’s research were scheduled for
discussion at the May 10, 2017 meeting of the 2020 Census Portfolio Management Governing
Board (PMGB). DSEP postponed further discussion on this project and requests, pending any
feedback from the presentation on this topic to the 2020 PMGB.

Post Meeting Notes:

DSEP revisited this topic at the beginning of the May 11, 2017 meeting.

Regarding issues of surrounding Voting Rights Acts Requirements, DSEP recognized that
Decennial would need to talk to Justice if we were to alter any of the 6 constraints from PL 94-
171 for 2020.

DSEP noted that the 2020 PMGB is supportive of the efforts of the 2020 DAS to optimize output
noise infusion methods while publishing the most accurate data possible. There was unanimous
support from 2020 PMGB for DRB’s determination that the six data elements from PL 94-171
should be published as enumerated and form the base for the 2018 End-to-End testing research
with the 2020 DAS.

DSEP agreed that the DRB should require that any request for disclosure avoidance of proposed
publications for the 2020 Census be routed to the 2020 DAS team before going to the DRB.




                                                                                                   5
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 89 of 110



Decision:

Request 1: DSEP approves publication of the six data elements from PL 94-171 as enumerated
for the 2018 End-to-End test. Based on lessons learned, the use of these constraints for the PL
94-171 will be revisited for 2020.

Request 2: DSEP agreed that the DRB should require that any request for disclosure avoidance
of proposed publications for the 2020 Census be routed to the 2020 DAS team before going to
the DRB.



Record-level Re-identification Linkages for Evaluating the 2010 and 2020 Census
Disclosure Avoidance Systems

Background:

The DAS team is attempting a database reconstruction using data from the 2010 PL94-171 and
SF1 tabulations. The next step is to link those reconstructed microdata to commercial name and
address files obtained in support of post-2010 research meant to represent the type of publically
available file an attacker might potentially acquire. These files include Experian, InfoGroup,
Melissa, Targus, TransUnion, and VSGI. This linkage involves the use of name and address data.

The final step is to compare the fully reconstructed microdata, including the commercially
supplied names and address, to the name and address data on the 2010 Census Unedited File
(CUF). Following accepted disclosure avoidance evaluation practices on re-identification, the
2020 DAS team would report to DRB and DSEP the putative re-identification rate (percentage of
the records in the reconstructed microdata that could be linked to name and address information
in the commercial files) and the proportion of putative re-identifications that were correct
(proportion of reconstructed data records with putative re-identifications that were correctly
linked to 2010 Census responses, including name and address).

Discussion:

DSEP recognized that the project proposal meets Data Linkage Policy requirements and involves
sensitive but critical work that will allow the 2020 DAS subteam to understand the degree of risk
of re-identification and database reconstruction with Census files.

DSEP noted that the subteam assembled for this research is composed of federal employees and
one SSS individual.

Decision:

DSEP approved this project.


                                                                                                  6
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 90 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 91 of 110




              Appendix F
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 92 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 93 of 110


                               Simson Garfinkle, Tommy Wright,
                               Eloise Parker, Ned Porter, Bill
                               Winkler, Christa Jones, Letitia
         Also Attending:
                               McKoy, Melissa Creech, Hampton
                               Wilson, Ashley Landreth, Mike
                               Castro, Janean Darden, Julie Atwell




                                2
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 94 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 95 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 96 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 97 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 98 of 110




             Appendix G
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 99 of 110
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 100 of 110




                                 2
      Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 101 of 110




Database Reconstruction Issue Mitigation

Background
The Census Bureau’s Operating Committee (OPCOM), serving as the Enterprise Risk Review
Board, elevated the enterprise risk of database reconstruction to an enterprise issue based on the
results of a database reconstruction attack research effort the Census Bureau launched to
understand that risk better. When an enterprise risk is elevated to an enterprise issue, the risk
owner must implement an active mitigation plan to mitigate the risk. To that end, the Research
and Methodology Directorate presented six recommendations to help manage the Census
Bureau’s publication strategy in ways that will protect its databases from reconstruction attacks.

NOTE: presenters and DSEP recognized that implementing several of the recommendations will
require decisions on budget and staffing resources and that those decisions would need to be
handled by other bodies at the Census Bureau. DSEP confined its discussion to establishing
policy in response to the recommendations.

The following 6 recommendations were presented to DSEP:



                                                 3
     Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 102 of 110




1. Suspension until September 30, 2019 of ad hoc releases of sub-state geography from any
   confidential source unless vetted differential privacy tools, or a DRB-approved noise-
   infusion alternative, have been used to produce the publication. This applies to all
   research projects whether they are external or internal. It does not apply to scheduled
   publications from sponsored survey clients for whom there is already an approved DRB
   protocol. Those clients should be put on notice for subsequent contracts. The complete
   list of approved exceptions, including sponsored survey products, is provided in
   20180215b-External_Internal_Substate_Geography.xlsx. The suspension will be
   reviewed prior to September 30, 2019.

   NOTE: This suspension does not apply to state and national publications. It also does not
   apply to already scheduled publications from regular production activities. Program areas
   provided ADRM a list of those scheduled publications that should be exempted from the
   suspension. ADRM proposed ending those exemptions by September 30, 2019 even for those
   publications if they were not being produced using formally private systems by that point.

   Discussion: DSEP recognized the need to modernize the Census Bureau’s disclosure
   avoidance systems. DSEP acknowledged that by approving a list of exemptions they are
   agreeing to hold elevated levels of risk of database reconstruction associated with all of these
   data products. However, DSEP acknowledged the Census Bureau is obligated to provide the
   data the public needs for decision making and some of the release dates are required by law.

   DSEP also acknowledged the need to set a target date for making these changes. While the
   ultimate goal is to make the publications of all of our programs formally private, that likely
   will not happen by September, 2019. However, in the meantime significantly improved noise
   infusion methods will be put in place to mitigate reconstruction risk.

   DSEP members expressed concern that the list of already scheduled publications presented
   might be incomplete and asked for additional time for program areas to review the list and
   submit updates. DSEP agreed that the Center for Disclosure Avoidance Research (CDAR)
   should continue to accept submissions and finalize the list in advance of the next DSEP
   meeting. DSEP will formally approve the list at that point.

   Decision: DSEP will finalize their approval of this recommendation at the March 15 DSEP
   meeting once the list of excepted publications has been finalized.

   Action Items: Program areas will send updates on the table of exempted data releases to the
   Chief of CDAR by February 23. The Chief of CDAR will redistribute the combined list to all
   contributors by February 28. CDAR will finalize the list of approved exceptions for
   distribution before DSEP’s meeting on March 15.


                                                4
     Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 103 of 110




2. Suspension of all proposed tables in Summary File 1 and Summary File 2 for the 2020
   Census at the block, block-group, tract, and county level except for the PL94-171 tables,
   as announced in Federal Register Notice 170824806–7806–01 (November 8, 2017, pp.
   51805-6). To add a summary file table at any level of geography, racial/ethnic
   subpopulation other than OMB aggregate categories as specified in the 1997 standard
   (Federal Register October 30, 1997, pp. 58782-90), or group quarters type below the
   2010 P42 seven categories, an affirmative case must be made for that table, use cases
   identified, and suitability for use standards developed. In addition, we recommend that
   the voting-age invariant in PL94-171 be removed, so that voting-age would be
   protected. DSEP will be asked to approve the SF1 and SF2 table specifications once
   they have cleared 2020 governance.

   NOTE: The PL94-17 tables from the 2018 End-to-End Census Test have been designed with
   a formally private system already and will be published, with the voting-age invariant, as
   planned.

   Discussion: DSEP recognized that the SF1 and SF2 involved a very detailed set of tables that
   had been created to suit a wide set of data users. These tables were created, as a rule, to
   produce as much highly accurate data as possible within the existing disclosure avoidance
   framework. However, DSEP acknowledged that these data in many cases were accurate to a
   level that was not supported by the actual uses of those data, and such an approach is simply
   untenable in a formally private system.

   DSEP acknowledged a fundamental need to take stock of what data the Census Bureau is
   required to publish, both by statute and the needs of our data users, and at what level of
   accuracy. This is not an activity that should be done by our Disclosure Review Board.
   Program areas have to make the case of what the data will be used for, and the actual
   minimum level of accuracy needed for those uses, so that CDAR and the DRB can build the
   system to allocate the privacy-loss budget according to those use cases.

   A redesign of SF1 and SF2 based on formally articulated use cases will take a tremendous
   amount of effort but cannot be done in a vacuum. Program areas will have to reach out to
   data-user communities on developing the use cases for the needed data accuracy and levels of
   geography.

   NOTE: DSEP discussed but tabled until later any decision on changing the voting-age
   invariant for the PL94-171 table produced as part of the 2020 Census.




                                               5
     Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 104 of 110




   Decision: DSEP approved this recommendation. For the 2020 Census, SF1 and SF2 will be
   rebuilt based on use cases.

   Action Items: DCMD, POP, and ADDC divisions will work with the relevant program
   management governing board (PMGB) to establish a plan to execute this redesign.

3. Immediate review of all sub-state geography scheduled publications from the American
   Community Survey (ACS) to determine which ones can be delayed until there is a
   formally private publishing system for ACS.

   Discussion: DSEP acknowledged that many of the ACS tables are already in production and
   that production needs to move forward. DSEP acknowledged that there are likely no
   publications currently suitable for delay, however they emphasized that ACSO needs to
   ensure that all exceptions are added to the list.

   Decision: DSEP approved this recommendation.

   Action Items: ACSO will verify that they have included all of the necessary publications on
   the list of exempted data releases.

4. Consideration of postponing ACS PUMS releases indefinitely.

   NOTE: DSEP recognized that all of the publication systems and methods for the Census of
   Island Areas are identical to the ACS. DSEP emphasized that any changes made to the ACS
   should also reflect consideration of the needs of the Island Areas.

   Discussion: DSEP acknowledged that while the threat of database reconstruction and
   reidentification attacks applies to all of the Census Bureau’s data products, should the ACS
   data be subject to a reidentification attack, from a public perception standpoint, our continued
   publication of the ACS PUMS files would appear to be an egregious mistake.

   However, DSEP also acknowledged that the ACS PUMS is a heavily used dataset for
   research and recognized that discontinuing this publication could generate a great deal of
   traffic for the FSRDCs. DSEP acknowledged that, before the Census Bureau restricts use the
   ACS PUMS to the FSRDCs, it needs to verify that the they can handle the increased
   workload. Additionally, at present there are no FSRDCs that are readily accessible from the
   Island Areas.

   DSEP recognized that immediate suspension of the ACS PUMS would cause a great deal of
   concern among data users and others. DSEP discussed the need to work on messaging around


                                                6
     Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 105 of 110




   any suspension and to brief the Department of Commerce before the Census Bureau
   implements the suspension.

   Decision: DSEP deferred for one month any decisions to suspend release of the ACS PUMS
   pending further consideration of the ability of the FSRDC network to support increased
   demand, the impact on the data needs of the Island Areas, and development of a messaging
   plan.

   Action Items: ADRM will prepare an assessment of the potential increased demand on the
   FSRDC network, and Decennial will prepare an assessment of the impact of suspending this
   publication on the Island Areas. ADCOM will work on a messaging plan.

5. Mandate for the 2022 Economic Censuses to use formally private publication systems
   for all tables.

   Discussion: DSEP recognized that it is too late to begin creating a formally private system
   for data releases from the 2017 Economic Census. DSEP additionally discussed how
   modernizing disclosure avoidance systems will involve much more than just budgeting extra
   funds. It also will require having the adequate number of people with the right skills to do the
   work.

   DSEP recognized that program areas will have to involve their PMGB in setting resources,
   budgets, and timelines and that it should be feasible to put formally private systems in place
   in time for the 2022 Economic Census.

   Decision: DSEP approved this recommendation. The Census Bureau will move forward with
   designing and implementing formally private systems for the 2022 Economic Census.

6. Mandate to the Demographics Directorate to begin negotiations with survey clients for
   increased use of restricted-access microdata protocols and formally private table
   publication systems.

   POST MEETING NOTE: a member in attendance recommended that there should also be
   outreach to reimbursable clients for the Economic Directorate.

   Discussion: DSEP recognized the need to begin discussions with sponsors of Census Bureau
   surveys but determined that the Census Bureau should have a communications plan in place
   before mandating that the Demographic Directorate speak to sponsors.




                                                7
     Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 106 of 110




   Decision: DSEP will reconsider in one month whether to mandate conversations with survey
   and report sponsors.



Consolidated Action items:
   x Program areas will send updates on the table of exempted data releases to the Chief of
      CDAR by February 23.
   x The Chief of CDAR will redistribute the combined list to all contributors by February 28.
   x DCMD, POP, and the ADDC will work with the relevant PMGBs to establish a plan to
      execute the redesign of SF1 and SF2 based on use cases.
   x ACSO will work to determine that all ACS data releases in production are listed on the
      spreadsheet of exceptions to the suspension.
   x ADRM will prepare an assessment of the potential increased demand on the FSRDC
      network from suspension of the ACS PUMS.
   x ADCOM will work on a messaging plan related to the suspension of the ACS PUMS.
   x Decennial will prepare an assessment of the impact of suspending publication of the ACS
      PUMS on the Island Areas.




                                              8
Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 107 of 110




              Appendix H
       Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 108 of 110




                                                                                      April 24, 2020


                     CHARTER OF THE 2020 DATA QUALITY
                        EXECUTIVE GOVERNANCE GROUP


Background
The operational design of the 2020 Census has been transformed due to the ongoing COVID-19
pandemic. The start of the nonresponse followup (NRFU) operation has been delayed and,in
addition, there are now delays for other field operations such as group quarters enumeration,
service-based enumeration and transitory locations. Field work has been extended until October
31. These changes have a number of cascading effects on 2020 Census operations.
The Census Bureau remains committed to delivering a quality count of the nation’s population.
The agency will build upon existing quality assurance efforts to ensure changes to the 2020
Census operational design and their consequences are documented.
A series of work groups, comprised of staff from across the Census Bureau with the requisite
expertise, will be established to develop proposals for enhanced use of administrative records,
modifications to field operations, and quality assessments of changes to the operational plans.
2020 Data Quality Executive Governance Group
The 2020 Data Quality Executive Governance Group (EGG) was constituted by the Deputy
Director to provide guidance and vet of statements about the quality of the 2020 Census data.
The EGG draws upon expertise within the Census Bureau in the fields of census operations,
statistical methodology, acquisition and utilization of administrative records, and in the social,
economic, and housing subject areas.
The EGG membership is as follows:
   x    Leads:
           o John Abowd, Associate Director for Research and Methodology and Chief
               Scientist
           o Tori Velkoff, Associate Director for Demographic Programs
           o Deb Stempowski, Assistant Director for Decennial Programs, Operations and
               Schedule Management
   x    Members:
           o Ron Jarmin, Deputy Director and Chief Operating Officer
           o Enrique Lamas, Senior Advisor, Office of the Deputy Director
           o Christa Jones, Chief of Staff, Office of the Deputy Director
           o Al Fontenot, Associate Director for Decennial Programs
           o Pat Cantwell, Chief of the Decennial Statistical Studies Division

                                                                                                     1
        Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 109 of 110




            o Jamey Christy, Assistant Director for Field Operations
            o Ben Page, Chief Financial Officer
   x     Coordinator: Jennifer Ortman, Population Division
Mission of the EGG
The mission of the EGG is to provide direction and approvals about:
    x    Quality assessments of changes to the operational plans.
    x    Quality assessments of the 2020 Census data during and post data collection.
It is expected that the EGG will:
   x     Be informed on modifications to the 2020 Census field operations including enhanced
         use of statistical procedures.
   x     Follow the 2020 Census governance structure.
   x     Set forth requirements for documentation of changes to the 2020 Census operational
         design as they impact the quality of the census data products.
   x     Provide guidance to the expert work groups.
   x     Engage internal and external stakeholders to inform relevant audiences and solicit
         feedback as work progresses.
Work Groups
The EGG will create work groups as necessary to study particular issues, organize workshops or
seminars, or provide a forum for discussion of particular topics. These work groups are intended
to provide support and expert resources for the operational coordinators. They do not serve as
additional oversight for census operations and quality assessments.
The work groups report to the EGG. This interaction will be facilitated by the EGG Coordinator.
Communication
A secure, shared directory will be created and maintained to facilitate communication among the
EGG and work groups. The EGG will hold regular meetings and use email to stay up-to-date on
the activities of the 2020 Data Quality work groups.
Amendments and Revisions to this Charter
Should the activities of the EGG evolve over time, this charter will be updated/revised to reflect
those changes in activities. However, the principles that underlie those activities will remain –
namely that the work groups will work closely with the EGG on determining their priorities, and
will report out their research and findings. Amendments and revisions to this charter must be
approved by the EGG.




                                                                                                 2
     Case 1:21-cv-01361-ABJ Document 10-1 Filed 07/26/21 Page 110 of 110




Amendment and Revision History

 Date approved             Description of amendment or revision
 April 24, 2020            Initial release.



Signatures

 Name and Title                                  Signature                                                     Date
 Ron Jarmin
 Deputy Director and Chief Operating Officer     RON JARMIN                          Digitally signed by RON JARMIN
                                                                                     Date: 2020.04.28 10:55:17 -04'00'


 John Abowd                                                                             Digitally signed by JOHN
 Associate Director for Research and             JOHN ABOWD ABOWD
                                                            Date: 2020.04.24 11:24:58 -04'00'
 Methodology and Chief Scientist
 Victoria Velkoff
                                                                                      Digitally signed by VICTORIA
 Associate Director for Demographic Programs      VICTORIA VELKOFF                    VELKOFF
                                                                                      Date: 2020.04.24 11:32:14 -04'00'

 Albert Fontenot
 Associate Director for Decennial Programs        ALBERT             Digitally signed by ALBERT FONTENOT
                                                                     Date: 2020.04.28 10:48:29 -04'00'
                                                  FONTENOT
 Deborah Stempowski                                                    Digitally signed by Deborah
                                                  Deborah
 Assistant Director for Decennial Programs,                            Stempowski
                                                                       Date: 2020.04.24 11:54:05
                                                  Stempowski
 Operations and Schedule Management                                    -04'00'


 Enrique Lamas
 Senior Advisor                                     ENRIQUE LAMAS
                                                                           Digitally signed by ENRIQUE
                                                                           LAMAS

 Office of the Deputy Director
                                                                           Date: 2020.04.24 12:34:05 -04'00'



 Christa Jones                                    CHRISTA                Digitally signed by
 Chief of Staff                                                          CHRISTA JONES
                                                                         Date: 2020.05.01
 Office of the Deputy Director                    JONES                  09:52:59 -04'00'

 Patrick Cantwell                                                                     Digitally signed by Patrick J.
 Chief of the Decennial Statistical Studies       Patrick J. Cantwell Cantwell
                                                                      Date: 2020.04.27 11:38:31 -04'00'
 Division
 James Christy
 Assistant Director for Field Operations          James Christy       Digitally signed by James Christy
                                                                      Date: 2020.04.27 12:01:34 -04'00'




 Ben Page                                                                Digitally signed by
                                                  BENJAMIN
 Chief Financial Officer                                                 BENJAMIN PAGE
                                                                         Date: 2020.04.27 14:05:37
                                                  PAGE                   -04'00'




                                                                                                                          3
